Exhibit 10.12

GRAMERCY CAPITAL CORP.

1,000,000 SHARES

ATM EQUITY OFFERINGSM

SALES AGREEMENT

May 10, 2006

Merrill Lynch & Co.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
4 World Financial Center
New York, New York 10080\

Ladies and Gentlemen:

GRAMERCY CAPITAL CORP., a Maryland corporation (the “Company”), GKK Capital LP,
a Delaware limited partnership (the “Operating Partnership”), and GKK Manager,
LLC, a Delaware limited liability company and the manager of the Company and the
Operating Partnership (together with its affiliates, the “Manager”) confirms
their respective agreements (this “Agreement”) with Merrill Lynch & Co.
(“ML&Co”), as follows:


1. ISSUANCE AND SALE OF SHARES. THE COMPANY AGREES THAT, FROM TIME TO TIME
DURING THE TERM OF THIS AGREEMENT, ON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH HEREIN, IT MAY ISSUE AND SELL THROUGH ML&CO, ACTING AS AGENT AND/OR
PRINCIPAL, (A) UP TO 1,000,000 SHARES (THE “SHARES”) OF THE COMPANY’S COMMON
STOCK, PAR VALUE $0.001 PER SHARE (THE “COMMON STOCK”). NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, AND PROVIDED THAT ML&CO COMPLIES WITH THE
PLACEMENT NOTICE (AS DEFINED HEREIN), THE PARTIES HERETO AGREE THAT COMPLIANCE
WITH THE LIMITATION SET FORTH IN THIS SECTION 1 ON THE NUMBER AND AGGREGATE
MARKET VALUE OF SHARES ISSUED AND SOLD UNDER THIS AGREEMENT SHALL BE THE SOLE
RESPONSIBILITY OF THE COMPANY, AND ML&CO SHALL HAVE NO OBLIGATION IN CONNECTION
WITH SUCH COMPLIANCE. THE ISSUANCE AND SALE OF SHARES THROUGH ML&CO WILL BE
EFFECTED PURSUANT TO THE REGISTRATION STATEMENT (AS DEFINED BELOW) FILED BY THE
COMPANY AND DECLARED EFFECTIVE BY THE SECURITIES AND EXCHANGE COMMISSION (THE
“COMMISSION”), ALTHOUGH NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
REQUIRING THE COMPANY TO USE THE REGISTRATION STATEMENT TO ISSUE COMMON STOCK.


THE COMPANY FILED ON AUGUST 31, 2005, IN ACCORDANCE WITH THE PROVISIONS OF THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER
(COLLECTIVELY, THE “SECURITIES ACT”), WITH THE COMMISSION A REGISTRATION
STATEMENT ON FORM S-3 (FILE NO. 333-1280130), INCLUDING A BASE PROSPECTUS,
RELATING TO CERTAIN SECURITIES, INCLUDING THE SHARES TO BE ISSUED FROM TIME TO
TIME BY THE COMPANY, AND WHICH INCORPORATES BY REFERENCE DOCUMENTS THAT THE
COMPANY HAS FILED OR WILL FILE IN ACCORDANCE WITH THE PROVISIONS OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE RULES AND REGULATIONS
THEREUNDER (COLLECTIVELY, THE “EXCHANGE ACT”). THE COMPANY HAS PREPARED A
PROSPECTUS SUPPLEMENT SPECIFICALLY RELATING TO THE SHARES (THE “PROSPECTUS
SUPPLEMENT”) TO THE BASE PROSPECTUS INCLUDED AS PART OF SUCH REGISTRATION


--------------------------------------------------------------------------------





STATEMENT. THE COMPANY HAS FURNISHED TO ML&CO, FOR USE BY ML&CO, COPIES OF THE
PROSPECTUS INCLUDED AS PART OF SUCH REGISTRATION STATEMENT, AS SUPPLEMENTED BY
THE PROSPECTUS SUPPLEMENT, RELATING TO THE SHARES. EXCEPT WHERE THE CONTEXT
OTHERWISE REQUIRES, SUCH REGISTRATION STATEMENT, AS AMENDED WHEN IT BECAME
EFFECTIVE, INCLUDING ALL DOCUMENTS FILED AS PART THEREOF OR INCORPORATED BY
REFERENCE THEREIN, AND INCLUDING ANY INFORMATION CONTAINED IN A PROSPECTUS (AS
DEFINED BELOW) SUBSEQUENTLY FILED WITH THE COMMISSION PURSUANT TO
RULE 424(B) UNDER THE SECURITIES ACT AND ALSO INCLUDING ANY OTHER REGISTRATION
STATEMENT FILED PURSUANT TO RULE 462(B) UNDER THE SECURITIES ACT, COLLECTIVELY,
ARE HEREIN CALLED THE “REGISTRATION STATEMENT,” AND THE BASE PROSPECTUS,
INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, INCLUDED IN THE
REGISTRATION STATEMENT, AS IT MAY BE SUPPLEMENTED BY THE PROSPECTUS SUPPLEMENT,
IN THE FORM IN WHICH SUCH PROSPECTUS AND/OR PROSPECTUS SUPPLEMENT HAVE MOST
RECENTLY BEEN FILED BY THE COMPANY WITH THE COMMISSION PURSUANT TO
RULE 424(B) UNDER THE SECURITIES ACT, TOGETHER WITH ANY “ISSUER FREE WRITING
PROSPECTUS,” AS DEFINED IN RULE 433 OF THE 1933 ACT REGULATIONS (“RULE 433”),
RELATING TO THE SHARES THAT (I) IS REQUIRED TO BE FILED WITH THE COMMISSION BY
THE COMPANY OR (II) IS EXEMPT FROM FILING PURSUANT TO RULE 433(D)(5)(I), IN EACH
CASE IN THE FORM FILED OR REQUIRED TO BE FILED WITH THE COMMISSION OR, IF NOT
REQUIRED TO BE FILED, IN THE FORM RETAINED IN THE COMPANY’S RECORDS PURSUANT TO
RULE 433(G), IS HEREIN CALLED THE “PROSPECTUS.” ANY REFERENCE HEREIN TO THE
REGISTRATION STATEMENT, THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO
SHALL BE DEEMED TO REFER TO AND INCLUDE THE DOCUMENTS INCORPORATED BY REFERENCE
THEREIN, AND ANY REFERENCE HEREIN TO THE TERMS “AMEND,” “AMENDMENT” OR
“SUPPLEMENT” WITH RESPECT TO THE REGISTRATION STATEMENT OR THE PROSPECTUS SHALL
BE DEEMED TO REFER TO AND INCLUDE THE FILING AFTER THE EXECUTION HEREOF OF ANY
DOCUMENT WITH THE COMMISSION DEEMED TO BE INCORPORATED BY REFERENCE THEREIN. FOR
PURPOSES OF THIS AGREEMENT, ALL REFERENCES TO THE REGISTRATION STATEMENT, THE
PROSPECTUS OR TO ANY AMENDMENT OR SUPPLEMENT THERETO SHALL BE DEEMED TO INCLUDE
ANY COPY FILED WITH THE COMMISSION PURSUANT TO ITS ELECTRONIC DATA GATHERING
ANALYSIS AND RETRIEVAL SYSTEM (“EDGAR”).


2. PLACEMENTS. EACH TIME THAT THE COMPANY WISHES TO ISSUE AND SELL SHARES
HEREUNDER (EACH, A “PLACEMENT”), IT WILL NOTIFY ML&CO BY EMAIL NOTICE (OR OTHER
METHOD MUTUALLY AGREED TO IN WRITING BY THE PARTIES) CONTAINING THE PARAMETERS
IN ACCORDANCE WITH WHICH IT DESIRES THE SHARES TO BE SOLD, WHICH SHALL AT A
MINIMUM INCLUDE THE NUMBER OF SHARES (THE “PLACEMENT SHARES”) TO BE ISSUED, THE
TIME PERIOD DURING WHICH SALES ARE REQUESTED TO BE MADE, ANY LIMITATION ON THE
NUMBER OF SHARES THAT MAY BE SOLD IN ANY ONE DAY AND ANY MINIMUM PRICE BELOW
WHICH SALES MAY NOT BE MADE (A “PLACEMENT NOTICE”), A FORM OF WHICH CONTAINING
SUCH MINIMUM SALES PARAMETERS NECESSARY IS ATTACHED HERETO AS SCHEDULE 1. THE
PLACEMENT NOTICE SHALL ORIGINATE FROM ANY OF THE INDIVIDUALS FROM THE COMPANY
SET FORTH ON SCHEDULE 3 (WITH A COPY TO EACH OF THE OTHER INDIVIDUALS FROM THE
COMPANY LISTED ON SUCH SCHEDULE), AND SHALL BE ADDRESSED TO EACH OF THE
INDIVIDUALS FROM ML&CO SET FORTH ON SCHEDULE 3, AS SUCH SCHEDULE 3 MAY BE
AMENDED FROM TIME TO TIME. THE PLACEMENT NOTICE SHALL BE EFFECTIVE UPON RECEIPT
BY ML&CO UNLESS AND UNTIL (I) IN ACCORDANCE WITH THE NOTICE REQUIREMENTS SET
FORTH IN SECTION 4, ML&CO DECLINES TO ACCEPT THE TERMS CONTAINED THEREIN FOR ANY
REASON, IN ITS SOLE DISCRETION, (II) THE ENTIRE AMOUNT OF THE PLACEMENT SHARES
HAVE BEEN SOLD, (III) IN ACCORDANCE WITH THE NOTICE REQUIREMENTS SET FORTH IN
SECTION 4, THE COMPANY SUSPENDS OR TERMINATES THE PLACEMENT NOTICE, (IV) THE
COMPANY ISSUES A SUBSEQUENT PLACEMENT NOTICE WITH PARAMETERS SUPERSEDING THOSE
ON THE EARLIER DATED PLACEMENT NOTICE, OR (IV) THE AGREEMENT HAS BEEN TERMINATED
UNDER THE PROVISIONS OF SECTION 10.  THE AMOUNT OF ANY DISCOUNT, COMMISSION OR
OTHER COMPENSATION TO BE PAID BY THE COMPANY TO ML&CO IN CONNECTION WITH THE
SALE OF THE PLACEMENT SHARES SHALL BE

2


--------------------------------------------------------------------------------





CALCULATED IN ACCORDANCE WITH THE TERMS SET FORTH IN SCHEDULE 2. IT IS EXPRESSLY
ACKNOWLEDGED AND AGREED THAT NEITHER THE COMPANY NOR ML&CO WILL HAVE ANY
OBLIGATION WHATSOEVER WITH RESPECT TO A PLACEMENT OR ANY PLACEMENT SHARES UNLESS
AND UNTIL THE COMPANY DELIVERS A PLACEMENT NOTICE TO ML&CO AND ML&CO DOES NOT
DECLINE SUCH PLACEMENT NOTICE PURSUANT TO THE TERMS SET FORTH ABOVE, AND THEN
ONLY UPON THE TERMS SPECIFIED THEREIN AND HEREIN. IN THE EVENT OF A CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF A PLACEMENT NOTICE, THE
TERMS OF THE PLACEMENT NOTICE WILL CONTROL.


3. SALE OF PLACEMENT SHARES BY ML&CO. SUBJECT TO THE TERMS AND CONDITIONS HEREIN
SET FORTH, UPON THE COMPANY’S ISSUANCE OF A PLACEMENT NOTICE, AND UNLESS THE
SALE OF THE PLACEMENT SHARES DESCRIBED THEREIN HAS BEEN DECLINED, SUSPENDED, OR
OTHERWISE TERMINATED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, ML&CO, FOR
THE PERIOD SPECIFIED IN THE PLACEMENT NOTICE, WILL USE ITS COMMERCIALLY
REASONABLE EFFORTS CONSISTENT WITH ITS NORMAL TRADING AND SALES PRACTICES TO
SELL SUCH PLACEMENT SHARES UP TO THE AMOUNT SPECIFIED, AND OTHERWISE IN
ACCORDANCE WITH THE TERMS OF SUCH PLACEMENT NOTICE. ML&CO WILL PROVIDE WRITTEN
CONFIRMATION TO THE COMPANY NO LATER THAN THE OPENING OF THE TRADING DAY (AS
DEFINED BELOW) IMMEDIATELY FOLLOWING THE TRADING DAY ON WHICH IT HAS MADE SALES
OF PLACEMENT SHARES HEREUNDER SETTING FORTH THE NUMBER OF PLACEMENT SHARES SOLD
ON SUCH DAY, THE COMPENSATION PAYABLE BY THE COMPANY TO ML&CO PURSUANT TO
SECTION 2 WITH RESPECT TO SUCH SALES, AND THE NET PROCEEDS (AS DEFINED BELOW)
PAYABLE TO THE COMPANY, WITH AN ITEMIZATION OF THE DEDUCTIONS MADE BY ML&CO (AS
SET FORTH IN SECTION 5(A)) FROM THE GROSS PROCEEDS THAT IT RECEIVES FROM SUCH
SALES. AFTER CONSULTATION TO THE COMPANY AND SUBJECT TO THE TERMS OF THE
PLACEMENT NOTICE, ML&CO MAY SELL PLACEMENT SHARES BY ANY METHOD PERMITTED BY LAW
DEEMED TO BE AN “AT THE MARKET” OFFERING AS DEFINED IN RULE 415 OF THE
SECURITIES ACT, INCLUDING WITHOUT LIMITATION SALES MADE DIRECTLY ON THE NEW YORK
STOCK EXCHANGE (THE “EXCHANGE”), ON ANY OTHER EXISTING TRADING MARKET FOR THE
COMMON STOCK OR TO OR THROUGH A MARKET MAKER. AFTER CONSULTATION WITH THE
COMPANY AND SUBJECT TO THE TERMS OF THE PLACEMENT NOTICE, ML&CO MAY ALSO SELL
PLACEMENT SHARES IN PRIVATELY NEGOTIATED TRANSACTIONS. THE COMPANY ACKNOWLEDGES
AND AGREES THAT (I) THERE CAN BE NO ASSURANCE THAT ML&CO WILL BE SUCCESSFUL IN
SELLING PLACEMENT SHARES, AND (II) ML&CO WILL INCUR NO LIABILITY OR OBLIGATION
TO THE COMPANY OR ANY OTHER PERSON OR ENTITY IF IT DOES NOT SELL PLACEMENT
SHARES FOR ANY REASON OTHER THAN A FAILURE BY ML&CO TO USE ITS COMMERCIALLY
REASONABLE EFFORTS CONSISTENT WITH ITS NORMAL TRADING AND SALES PRACTICES TO
SELL SUCH PLACEMENT SHARES AS REQUIRED UNDER THIS SECTION 3. FOR THE PURPOSES
HEREOF, “TRADING DAY” MEANS ANY DAY ON WHICH COMMON STOCK IS PURCHASED AND SOLD
ON THE PRINCIPAL MARKET ON WHICH THE COMMON STOCK IS LISTED OR QUOTED.


4. SUSPENSION OF SALES. THE COMPANY OR ML&CO MAY, UPON NOTICE TO THE OTHER PARTY
IN WRITING (INCLUDING BY EMAIL CORRESPONDENCE TO EACH OF THE INDIVIDUALS OF THE
OTHER PARTY SET FORTH ON SCHEDULE 3, IF RECEIPT OF SUCH CORRESPONDENCE IS
ACTUALLY ACKNOWLEDGED BY ANY OF THE INDIVIDUALS TO WHOM THE NOTICE IS SENT,
OTHER THAN VIA AUTO-REPLY) OR BY TELEPHONE (CONFIRMED IMMEDIATELY BY VERIFIABLE
FACSIMILE TRANSMISSION OR EMAIL CORRESPONDENCE TO EACH OF THE INDIVIDUALS OF THE
OTHER PARTY SET FORTH ON SCHEDULE 3), SUSPEND ANY SALE OF PLACEMENT SHARES;
PROVIDED, HOWEVER, THAT SUCH SUSPENSION SHALL NOT AFFECT OR IMPAIR EITHER
PARTY’S OBLIGATIONS WITH RESPECT TO ANY PLACEMENT SHARES SOLD HEREUNDER PRIOR TO
THE RECEIPT OF SUCH NOTICE. EXCEPT AS SET FORTH IN SECTION 11 HEREIN, EACH OF
THE PARTIES AGREES THAT NO SUCH NOTICE UNDER THIS SECTION 4 SHALL BE EFFECTIVE
AGAINST THE OTHER UNLESS IT IS MADE TO ONE OF THE INDIVIDUALS NAMED ON SCHEDULE
3 HERETO, AS SUCH SCHEDULE MAY BE AMENDED FROM TIME TO TIME.

3


--------------------------------------------------------------------------------





5. SETTLEMENT.


(A) SETTLEMENT OF PLACEMENT SHARES. UNLESS OTHERWISE SPECIFIED IN THE APPLICABLE
PLACEMENT NOTICE, SETTLEMENT FOR SALES OF PLACEMENT SHARES WILL OCCUR ON THE
THIRD (3RD) TRADING DAY (OR SUCH EARLIER DAY AS IS INDUSTRY PRACTICE FOR
REGULAR-WAY TRADING) FOLLOWING THE DATE ON WHICH SUCH SALES ARE MADE (EACH, A
“SETTLEMENT DATE”). THE AMOUNT OF PROCEEDS TO BE DELIVERED TO THE COMPANY ON A
SETTLEMENT DATE AGAINST RECEIPT OF THE PLACEMENT SHARES SOLD (THE “NET
PROCEEDS”) WILL BE EQUAL TO THE AGGREGATE SALES PRICE RECEIVED BY ML&CO AT WHICH
SUCH PLACEMENT SHARES WERE SOLD, AFTER DEDUCTION FOR (I) ML&CO’S COMMISSION,
DISCOUNT OR OTHER COMPENSATION FOR SUCH SALES PAYABLE BY THE COMPANY PURSUANT TO
SECTION 2 HEREOF, (II) ANY OTHER AMOUNTS DUE AND PAYABLE BY THE COMPANY TO ML&CO
HEREUNDER PURSUANT TO SECTION 7(G) (EXPENSES) HEREOF, AND (III) ANY TRANSACTION
FEES IMPOSED BY ANY GOVERNMENTAL OR SELF-REGULATORY ORGANIZATION IN RESPECT OF
SUCH SALES.


(B) DELIVERY OF PLACEMENT SHARES. ON OR BEFORE EACH SETTLEMENT DATE, THE COMPANY
WILL, OR WILL CAUSE ITS TRANSFER AGENT TO, ELECTRONICALLY TRANSFER THE PLACEMENT
SHARES BEING SOLD BY CREDITING ML&CO’S OR ITS DESIGNEE’S ACCOUNT AT THE
DEPOSITORY TRUST COMPANY THROUGH ITS DEPOSIT AND WITHDRAWAL AT CUSTODIAN SYSTEM
OR BY SUCH OTHER MEANS OF DELIVERY AS MAY BE MUTUALLY AGREED UPON BY THE PARTIES
HERETO WHICH IN ALL CASES SHALL BE FREELY TRADEABLE, TRANSFERABLE, REGISTERED
SHARES IN GOOD DELIVERABLE FORM. ON EACH SETTLEMENT DATE, ML&CO WILL DELIVER THE
RELATED NET PROCEEDS IN SAME DAY FUNDS TO AN ACCOUNT DESIGNATED BY THE COMPANY
ON, OR PRIOR TO, THE SETTLEMENT DATE. THE COMPANY AGREES THAT IF THE COMPANY
DEFAULTS IN ITS OBLIGATION TO DELIVER PLACEMENT SHARES ON A SETTLEMENT DATE, THE
COMPANY AGREES THAT IN ADDITION TO AND IN NO WAY LIMITING THE RIGHTS AND
OBLIGATIONS SET FORTH IN SECTION 9(A) (INDEMNIFICATION AND CONTRIBUTION) HERETO,
IT WILL (I) HOLD ML&CO HARMLESS AGAINST ANY LOSS, CLAIM, DAMAGE, OR EXPENSE
(INCLUDING REASONABLE OUT-OF-POCKET FEES AND EXPENSES OF EXTERNAL COUNSEL), AS
INCURRED, ARISING OUT OF OR IN CONNECTION WITH SUCH DEFAULT BY THE COMPANY AND
(II) PAY TO ML&CO ANY COMMISSION, DISCOUNT, OR OTHER COMPENSATION TO WHICH IT
WOULD OTHERWISE HAVE BEEN ENTITLED ABSENT SUCH DEFAULT.


6. REPRESENTATIONS AND WARRANTIES.


(A) THE COMPANY AND THE OPERATING PARTNERSHIP EACH SEVERALLY REPRESENTS AND
WARRANTS TO, AND AGREES WITH, ML&CO THAT AS OF THE DATE OF THIS AGREEMENT, AS OF
EACH REPRESENTATION DATE (AS DEFINED IN SECTION 7(M) BELOW) ON WHICH A
CERTIFICATE IS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 7(M) OF THIS
AGREEMENT AND AS OF EACH APPLICABLE TIME, AS THE CASE MAY BE:


(1)           REGISTRATION STATEMENT AND PROSPECTUS. THE COMPANY MEETS THE
REQUIREMENTS FOR USE OF FORM S-3 UNDER THE SECURITIES ACT. THE REGISTRATION
STATEMENT HAS BEEN FILED WITH THE COMMISSION AND HAS BEEN DECLARED EFFECTIVE
UNDER THE SECURITIES ACT. THE REGISTRATION STATEMENT OR PROSPECTUS HAS NAMED
ML&CO AS AN UNDERWRITER, ACTING AS PRINCIPAL AND/OR AGENT THAT THE COMPANY MIGHT
ENGAGE IN THE SECTION ENTITLED “PLAN OF DISTRIBUTION.”  THE COMPANY HAS NOT
RECEIVED, AND HAS NO NOTICE OF, ANY ORDER OF

4


--------------------------------------------------------------------------------





THE COMMISSION PREVENTING OR SUSPENDING THE USE OF THE REGISTRATION STATEMENT,
OR THREATENING OR INSTITUTING PROCEEDINGS FOR THAT PURPOSE. COPIES OF THE
REGISTRATION STATEMENT, THE PROSPECTUS, AND ANY SUCH AMENDMENTS OR SUPPLEMENTS
AND ALL DOCUMENTS INCORPORATED BY REFERENCE THEREIN THAT WERE FILED WITH THE
COMMISSION ON OR PRIOR TO THE DATE OF THIS AGREEMENT HAVE BEEN DELIVERED, OR
MADE AVAILABLE THROUGH EDGAR, TO ML&CO AND THEIR COUNSEL. THE COMPANY HAS NOT
DISTRIBUTED AND WILL NOT DISTRIBUTE ANY OFFERING MATERIAL IN CONNECTION WITH THE
OFFERING OR SALE OF THE PLACEMENT SHARES OTHER THAN THE REGISTRATION STATEMENT
OR THE PROSPECTUS. THE COMMON STOCK IS CURRENTLY LISTED ON THE EXCHANGE UNDER
THE TRADING SYMBOL “GKK.”


(2)           NO MISSTATEMENT OR OMISSION. THE REGISTRATION STATEMENT, AT EACH
DEEMED EFFECTIVE DATE WITH RESPECT TO ML&CO PURSUANT TO RULE 430B(F)(2) OF THE
SECURITIES ACT WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
SECURITIES ACT AND DID NOT, OR WILL NOT, CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING. THE PROSPECTUS AND ANY
AMENDMENT OR SUPPLEMENT THERETO, ON THE DATE THEREOF AND AT EACH APPLICABLE TIME
AND EACH SETTLEMENT DATE, DID NOT OR WILL NOT INCLUDE AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING. THE FOREGOING SHALL NOT APPLY TO STATEMENTS IN, OR OMISSIONS FROM,
ANY SUCH DOCUMENT MADE IN RELIANCE UPON, AND IN CONFORMITY WITH, INFORMATION
FURNISHED TO THE COMPANY BY ML&CO SPECIFICALLY FOR USE IN THE PREPARATION
THEREOF.


(3)           COMPANY AUTHORIZATION OF AGREEMENT. THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE
COMPANY AND THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
THE COMPANY.


(4)           OPERATING PARTNERSHIP AUTHORIZATION OF AGREEMENT. THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY AND VALIDLY AUTHORIZED
BY THE OPERATING PARTNERSHIP AND THIS AGREEMENT HAS BEEN DULY AND VALIDLY
EXECUTED AND DELIVERED BY THE OPERATING PARTNERSHIP.


(5)           AUTHORIZATION OF MANAGEMENT AGREEMENT AND ORIGINATION AGREEMENT.
THE AMENDED AND RESTATED MANAGEMENT AGREEMENT (THE “MANAGEMENT AGREEMENT”),
EFFECTIVE AS OF APRIL 19, 2006, AMONG THE COMPANY, THE OPERATING PARTNERSHIP AND
THE MANAGER HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH OF THE
COMPANY AND THE OPERATING PARTNERSHIP AND CONSTITUTES A VALID AND BINDING
AGREEMENT OF EACH OF THE COMPANY AND THE OPERATING PARTNERSHIP ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT ENFORCEMENT THEREOF MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAWS AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS OR BY GENERAL EQUITABLE PRINCIPLES. THE AMENDED
AND RESTATED ORIGINATION AGREEMENT (THE “ORIGINATION AGREEMENT”), EFFECTIVE AS
OF APRIL 19, 2006, AMONG THE COMPANY, THE OPERATING PARTNERSHIP AND SL GREEN
OPERATING PARTNERSHIP, L.P. HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
EACH OF THE COMPANY AND THE OPERATING PARTNERSHIP AND CONSTITUTES A VALID AND
BINDING AGREEMENT OF EACH OF THE COMPANY AND THE OPERATING PARTNERSHIP
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT ENFORCEMENT
THEREOF

5


--------------------------------------------------------------------------------





MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAWS AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS OR BY GENERAL EQUITABLE PRINCIPLES.


(6)           FINANCIAL STATEMENTS. THE FINANCIAL STATEMENTS OF THE COMPANY AND
ITS SUBSIDIARIES, TOGETHER WITH THE RELATED SCHEDULES (IF ANY) AND NOTES (THE
“COMPANY FINANCIAL STATEMENTS”), AND ANY FINANCIAL STATEMENTS REQUIRED BY
RULE 3-14 OF REGULATION S-X (THE “ACQUISITION FINANCIAL STATEMENTS”), INCLUDED
IN THE REGISTRATION STATEMENT AND THE PROSPECTUS PRESENT FAIRLY THE FINANCIAL
POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AT THE DATES
INDICATED, OR WITH RESPECT TO THE ACQUISITION FINANCIAL STATEMENTS, THE
RESPECTIVE PROPERTY OR TENANT; AND ALL SUCH FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN CONFORMITY WITH GAAP APPLIED ON A CONSISTENT BASIS (EXCEPT AS
OTHERWISE NOTED HEREIN) THROUGHOUT THE PERIODS INVOLVED AND COMPLY WITH ALL
APPLICABLE ACCOUNTING REQUIREMENTS UNDER THE SECURITIES ACT. THE SUPPORTING
SCHEDULES, IF ANY, INCLUDED IN THE REGISTRATION STATEMENT PRESENT FAIRLY, IN
ACCORDANCE WITH GAAP, THE INFORMATION REQUIRED TO BE STATED THEREIN. THERE ARE
NO FINANCIAL STATEMENTS OR SCHEDULES REQUIRED TO BE INCLUDED IN THE PROSPECTUS
WHICH ARE NOT SO INCLUDED. THE UNAUDITED PRO FORMA FINANCIAL INFORMATION
(INCLUDING THE RELATED NOTES) INCLUDED IN THE PROSPECTUS AND ANY PRELIMINARY
PROSPECTUS COMPLIES AS TO FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
ACCOUNTING REQUIREMENTS OF THE SECURITIES ACT, AND MANAGEMENT OF THE COMPANY
BELIEVES THAT THE ASSUMPTIONS UNDERLYING THE PRO FORMA ADJUSTMENTS ARE
REASONABLE. SUCH PRO FORMA ADJUSTMENTS HAVE BEEN PROPERLY APPLIED TO THE
HISTORICAL AMOUNTS IN THE COMPILATION OF THE INFORMATION AND SUCH INFORMATION
FAIRLY PRESENTS WITH RESPECT TO THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES,
THE FINANCIAL POSITION, RESULTS OF OPERATIONS AND OTHER INFORMATION PURPORTED TO
BE SHOWN THEREIN AT THE RESPECTIVE DATES AND FOR THE RESPECTIVE PERIODS
SPECIFIED. NO PRO FORMA FINANCIAL INFORMATION IS REQUIRED TO BE INCLUDED IN THE
PROSPECTUS WHICH IS NOT SO INCLUDED.


(7)           NO MATERIAL ADVERSE CHANGE IN BUSINESS. SINCE THE RESPECTIVE DATES
AS OF WHICH INFORMATION IS GIVEN IN THE REGISTRATION STATEMENT AND THE
PROSPECTUS (IN EACH CASE EXCLUSIVE OF ANY AMENDMENTS OR SUPPLEMENTS THERETO
SUBSEQUENT TO THE DATE OF THIS AGREEMENT), EXCEPT AS OTHERWISE STATED THEREIN,
(A) THERE HAS BEEN NO MATERIAL ADVERSE CHANGE OR ANY DEVELOPMENT INVOLVING A
PROSPECTIVE MATERIAL ADVERSE CHANGE IN THE OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE), OR IN THE EARNINGS, BUSINESS AFFAIRS OR BUSINESS PROSPECTS OF THE
COMPANY AND ITS SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, THE OPERATING
PARTNERSHIP, CONSIDERED AS ONE ENTERPRISE, WHETHER OR NOT ARISING IN THE
ORDINARY COURSE OF BUSINESS (A “MATERIAL ADVERSE EFFECT”), AND (B) SINCE THE
DATE OF THE LATEST BALANCE SHEET PRESENTED IN THE REGISTRATION STATEMENT AND
PROSPECTUS, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS INCURRED OR
UNDERTAKEN ANY LIABILITIES OR OBLIGATIONS, DIRECT OR CONTINGENT, WHICH ARE
MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES CONSIDERED AS ONE ENTERPRISE,
EXCEPT FOR LIABILITIES OR OBLIGATIONS WHICH ARE DESCRIBED IN THE REGISTRATION
STATEMENT AND THE PROSPECTUS.


(8)           GOOD STANDING OF THE COMPANY AND THE OPERATING PARTNERSHIP. THE
COMPANY HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AS A CORPORATION IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF MARYLAND AND HAS POWER AND AUTHORITY TO
OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS DESCRIBED
IN THE PROSPECTUS AND TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT; AND THE OPERATING

6


--------------------------------------------------------------------------------





PARTNERSHIP HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS A LIMITED
PARTNERSHIP IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS
AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS
AS DESCRIBED IN THE PROSPECTUS. EACH OF THE COMPANY AND THE OPERATING
PARTNERSHIP IS DULY QUALIFIED AS A FOREIGN CORPORATION TO TRANSACT BUSINESS AND
IS IN GOOD STANDING IN THE STATE OF NEW YORK AND IN EACH OTHER JURISDICTION IN
WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON OF THE OWNERSHIP OR
LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT (SOLELY IN THE CASE OF
JURISDICTIONS OTHER THAN THE STATE OF NEW YORK) WHERE THE FAILURE SO TO QUALIFY
OR TO BE IN GOOD STANDING WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.


(9)           THE PARTNERSHIP AGREEMENT. THE THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF THE OPERATING PARTNERSHIP (THE “PARTNERSHIP
AGREEMENT”) HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY THE
COMPANY AND IS A VALID AND BINDING AGREEMENT, ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT ENFORCEMENT THEREOF MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAWS AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS OR BY GENERAL EQUITABLE PRINCIPLES. THE
PARTNERSHIP AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE OTHER PARTIES
THERETO AND, TO THE COMPANY’S KNOWLEDGE, IS A VALID AND BINDING AGREEMENT
ENFORCEABLE AGAINST SUCH PARTIES IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE
EXTENT THAT ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR OTHER LAWS AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS OR BY
GENERAL EQUITABLE PRINCIPLES.


(10)         GOOD STANDING OF SUBSIDIARIES. EACH SUBSIDIARY OF THE COMPANY
LISTED ON EXHIBIT A HERETO HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AS A
CORPORATION, LIMITED OR GENERAL PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE
CASE MAY BE, IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, HAS POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS DESCRIBED IN
THE PROSPECTUS AND IS DULY QUALIFIED AS A FOREIGN CORPORATION, LIMITED OR
GENERAL PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, TO
TRANSACT BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH SUCH
QUALIFICATION IS REQUIRED, WHETHER BY REASON OF THE OWNERSHIP OR LEASING OF
PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE THE FAILURE SO TO QUALIFY OR
TO BE IN GOOD STANDING WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT; EXCEPT AS
OTHERWISE DISCLOSED IN THE REGISTRATION STATEMENT AND THE PROSPECTUS, ALL OF THE
ISSUED AND OUTSTANDING STOCK OF EACH SUCH SUBSIDIARY THAT IS A CORPORATION, ALL
OF THE ISSUED AND OUTSTANDING PARTNERSHIP INTERESTS OF EACH SUCH SUBSIDIARY THAT
IS A LIMITED OR GENERAL PARTNERSHIP AND ALL OF THE ISSUED AND OUTSTANDING
LIMITED LIABILITY COMPANY INTERESTS, MEMBERSHIP INTERESTS OR OTHER SIMILAR
INTERESTS OF EACH SUCH SUBSIDIARY THAT IS A LIMITED LIABILITY COMPANY HAVE BEEN
DULY AUTHORIZED AND VALIDLY ISSUED, AND, IN THE CASE OF EACH SUBSIDIARY THAT IS
A CORPORATION, ARE FULLY PAID AND NONASSESSABLE AND ARE OWNED BY THE COMPANY OR
THE OPERATING PARTNERSHIP, DIRECTLY OR INDIRECTLY, FREE AND CLEAR OF ANY LIEN;
AND NONE OF THE OUTSTANDING SHARES OF STOCK, PARTNERSHIP INTERESTS OR LIMITED
LIABILITY COMPANY INTERESTS, MEMBERSHIP INTERESTS OR OTHER SIMILAR INTERESTS OF
ANY SUCH SUBSIDIARY WAS ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS, RIGHTS OF
FIRST REFUSAL OR OTHER SIMILAR RIGHTS OF ANY SECURITYHOLDER OF SUCH SUBSIDIARY
OR ANY OTHER PERSON. THE ONLY SUBSIDIARIES OF THE COMPANY ARE THE SUBSIDIARIES
LISTED ON EXHIBIT A HERETO AND EXHIBIT A ACCURATELY SETS FORTH WHETHER EACH SUCH
SUBSIDIARY IS A CORPORATION, LIMITED OR GENERAL PARTNERSHIP OR LIMITED LIABILITY
COMPANY AND THE

7


--------------------------------------------------------------------------------





JURISDICTION OF ORGANIZATION OF EACH SUCH SUBSIDIARY AND, IN THE CASE OF ANY
SUBSIDIARY WHICH IS A PARTNERSHIP OR LIMITED LIABILITY COMPANY, ITS GENERAL
PARTNERS AND MANAGING MEMBERS, RESPECTIVELY. ANY SUBSIDIARIES OF THE COMPANY
WHICH ARE “SIGNIFICANT SUBSIDIARIES” AS DEFINED BY RULE 1-02 OF REGULATION S-X
ARE LISTED ON EXHIBIT A HERETO UNDER THE CAPTION “SIGNIFICANT SUBSIDIARIES.”


(11)         CAPITALIZATION. THE AUTHORIZED, ISSUED AND OUTSTANDING STOCK OF THE
COMPANY IS AS SET FORTH UNDER THE CAPTION “CAPITALIZATION” IN THE PROSPECTUS.
THE ISSUED AND OUTSTANDING SHARES OF STOCK OF THE COMPANY HAVE BEEN DULY
AUTHORIZED AND ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE; AND NONE OF THE
OUTSTANDING SHARES OF STOCK OF THE COMPANY WAS ISSUED IN VIOLATION OF ANY
PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR OTHER SIMILAR RIGHTS OF ANY
SECURITYHOLDER OF THE COMPANY OR ANY OTHER PERSON. THE AUTHORIZED, ISSUED AND
OUTSTANDING UNITS OF PARTNERSHIP INTEREST IN THE OPERATING PARTNERSHIP,
INCLUDING THE CLASS B LIMITED PARTNER INTERESTS (THE “OP UNITS”), HAVE BEEN DULY
AUTHORIZED AND VALIDLY ISSUED; AND ALL OF SUCH OP UNITS HAVE BEEN SOLD IN
COMPLIANCE WITH APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, FEDERAL AND
STATE SECURITIES LAWS).


(12)         AUTHORIZATION OF SECURITIES. THE PLACEMENT SHARES HAVE BEEN DULY
AUTHORIZED FOR ISSUANCE AND SALE TO ML&CO PURSUANT TO THIS AGREEMENT AND, WHEN
ISSUED AND DELIVERED BY THE COMPANY PURSUANT TO THIS AGREEMENT AGAINST PAYMENT
OF THE CONSIDERATION SET FORTH HEREIN, WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE; NO HOLDER OF THE PLACEMENT SHARES IS OR WILL BE SUBJECT TO
PERSONAL LIABILITY BY REASON OF BEING SUCH A HOLDER; AND THE ISSUANCE OF THE
PLACEMENT SHARES IS NOT SUBJECT TO ANY PREEMPTIVE RIGHT, RIGHT OF FIRST REFUSAL
OR OTHER SIMILAR RIGHT OF ANY SECURITYHOLDER OF THE COMPANY OR ANY OTHER PERSON,
EXCEPT FOR THE RIGHTS OF SL GREEN REALTY CORP. (“SL GREEN”) PURSUANT TO THE
ORIGINATION AGREEMENT, AS DESCRIBED IN THE PROSPECTUS.


(13)         ABSENCE OF DEFAULTS AND CONFLICTS. NEITHER THE COMPANY, THE
OPERATING PARTNERSHIP NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES IS IN VIOLATION
OF ITS ORGANIZATIONAL DOCUMENTS OR IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE
OF ANY OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY COMPANY
DOCUMENT, EXCEPT FOR SUCH DEFAULTS THAT WOULD NOT RESULT IN A MATERIAL ADVERSE
EFFECT. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND IN THE REGISTRATION
STATEMENT AND THE PROSPECTUS (INCLUDING THE ISSUANCE AND SALE OF THE SECURITIES
AND THE USE OF THE PROCEEDS FROM THE SALE OF THE SECURITIES AS DESCRIBED IN THE
PROSPECTUS UNDER THE CAPTION “USE OF PROCEEDS”) AND COMPLIANCE BY EACH OF THE
COMPANY AND THE OPERATING PARTNERSHIP WITH ITS OBLIGATIONS UNDER THIS AGREEMENT
DO NOT AND WILL NOT, WHETHER WITH OR WITHOUT THE GIVING OF NOTICE OR PASSAGE OF
TIME OR BOTH, CONFLICT WITH OR CONSTITUTE A BREACH OF, OR DEFAULT UNDER, OR
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY PROPERTY OR ASSETS OF
THE COMPANY, THE OPERATING PARTNERSHIP OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
PURSUANT TO ANY COMPANY DOCUMENTS, NOR WILL SUCH ACTION RESULT IN ANY VIOLATION
OF THE PROVISIONS OF THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY, THE OPERATING
PARTNERSHIP OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY APPLICABLE LAW,
STATUTE, RULE, REGULATION, JUDGMENT, ORDER, WRIT OR DECREE OF ANY GOVERNMENT,
GOVERNMENT INSTRUMENTALITY OR COURT, DOMESTIC OR FOREIGN,

8


--------------------------------------------------------------------------------





HAVING JURISDICTION OVER THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE ASSETS, PROPERTIES OR OPERATIONS.


(14)         ABSENCE OF PROCEEDINGS. THERE IS NO ACTION, SUIT, PROCEEDING,
INQUIRY OR INVESTIGATION BEFORE OR BROUGHT BY ANY COURT OR GOVERNMENTAL AGENCY
OR BODY, DOMESTIC OR FOREIGN, NOW PENDING, AGAINST OR AFFECTING THE COMPANY, THE
OPERATING PARTNERSHIP OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR WHICH HAS AS A
SUBJECT THEREOF, ANY OFFICER OR DIRECTOR OF THE COMPANY IN THEIR CAPACITY AS
SUCH OR AS WOULD OTHERWISE BE REQUIRED TO BE DISCLOSED IN THE PROSPECTUS. TO THE
KNOWLEDGE OF THE COMPANY OR THE OPERATING PARTNERSHIP, THERE IS NO ACTION, SUIT,
PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR BROUGHT BY ANY COURT OR
GOVERNMENTAL AGENCY OR BODY, DOMESTIC OR FOREIGN, THREATENED, AGAINST OR
AFFECTING THE COMPANY, THE OPERATING PARTNERSHIP OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES EXCEPT AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT OR WHICH HAS AS
A SUBJECT THEREOF, ANY OFFICER OR DIRECTOR OF THE COMPANY IN THEIR CAPACITY AS
SUCH OR AS WOULD OTHERWISE BE REQUIRED TO BE DISCLOSED IN THE PROSPECTUS.


(15)         INDEPENDENT PUBLIC ACCOUNTANT. ERNST & YOUNG LLP (“E&Y”), WHO
CERTIFIED THE FINANCIAL STATEMENTS AND SUPPORTING SCHEDULES INCLUDED IN THE
REGISTRATION STATEMENT AND THE PROSPECTUS, ARE INDEPENDENT PUBLIC ACCOUNTANTS AS
REQUIRED BY THE SECURITIES ACT AND THE EXCHANGE ACT.


(16)         ACCURACY OF DESCRIPTIONS AND EXHIBITS. THE INFORMATION IN THE
PROSPECTUS UNDER THE CAPTIONS “DESCRIPTION OF COMMON STOCK,” “CERTAIN PROVISIONS
OF MARYLAND LAW AND OF OUR CHARTER AND BYLAWS,” “THE OPERATING PARTNERSHIP
AGREEMENT” AND “MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS” IS CORRECT IN
ALL MATERIAL RESPECTS; ALL DESCRIPTIONS IN THE REGISTRATION STATEMENT AND THE
PROSPECTUS OF ANY COMPANY DOCUMENTS ARE ACCURATE IN ALL MATERIAL RESPECTS; AND
THERE ARE NO FRANCHISES, CONTRACTS, INDENTURES, MORTGAGES, DEEDS OF TRUST, LOAN
OR CREDIT AGREEMENTS, BONDS, NOTES, DEBENTURES, EVIDENCES OF INDEBTEDNESS,
LEASES OR OTHER INSTRUMENTS OR AGREEMENTS REQUIRED TO BE DESCRIBED OR REFERRED
TO IN THE REGISTRATION STATEMENT OR THE PROSPECTUS OR TO BE FILED AS EXHIBITS TO
THE REGISTRATION STATEMENT WHICH HAVE NOT BEEN SO DESCRIBED AND FILED AS
REQUIRED. THE STATISTICAL AND MARKET-RELATED DATA INCLUDED IN THE PROSPECTUS ARE
BASED ON OR DERIVED FROM SOURCES WHICH THE COMPANY AND THE OPERATING PARTNERSHIP
BELIEVE TO BE RELIABLE AND ACCURATE.


(17)         POSSESSION OF INTELLECTUAL PROPERTY. THE COMPANY, THE OPERATING
PARTNERSHIP AND THEIR RESPECTIVE SUBSIDIARIES OWN OR POSSESS OR HAVE THE RIGHT
TO USE ON REASONABLE TERMS ALL PATENTS, PATENT RIGHTS, PATENT APPLICATIONS,
LICENSES, INVENTIONS, COPYRIGHTS, KNOW-HOW (INCLUDING TRADE SECRETS AND OTHER
UNPATENTED AND/OR UNPATENTABLE PROPRIETARY OR CONFIDENTIAL INFORMATION, SYSTEMS
OR PROCEDURES), TRADEMARKS, SERVICE MARKS, TRADE NAMES, SERVICE NAMES AND OTHER
INTELLECTUAL PROPERTY (COLLECTIVELY, “INTELLECTUAL PROPERTY”) NECESSARY TO CARRY
ON THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE PROSPECTUS AND AS PROPOSED TO
BE CONDUCTED; AND NEITHER THE COMPANY, THE

9


--------------------------------------------------------------------------------





OPERATING PARTNERSHIP NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS RECEIVED ANY
NOTICE OR IS OTHERWISE AWARE OF ANY INFRINGEMENT OF OR CONFLICT WITH ASSERTED
RIGHTS OF OTHERS WITH RESPECT TO ANY INTELLECTUAL PROPERTY OR OF ANY FACTS OR
CIRCUMSTANCES WHICH WOULD RENDER ANY INTELLECTUAL PROPERTY INVALID OR INADEQUATE
TO PROTECT THE INTEREST OF THE COMPANY, THE OPERATING PARTNERSHIP OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES THEREIN, AND WHICH INFRINGEMENT OR CONFLICT (IF
THE SUBJECT OF ANY UNFAVORABLE DECISION, RULING OR FINDING) OR INVALIDITY OR
INADEQUACY, INDIVIDUALLY OR IN THE AGGREGATE, WOULD RESULT IN A MATERIAL ADVERSE
EFFECT.


(18)         ABSENCE OF FURTHER REQUIREMENTS. (A) NO FILING WITH, OR
AUTHORIZATION, APPROVAL, CONSENT, LICENSE, ORDER, REGISTRATION, QUALIFICATION OR
DECREE OF, ANY COURT OR GOVERNMENTAL AUTHORITY OR AGENCY, DOMESTIC OR FOREIGN,
(B) NO AUTHORIZATION, APPROVAL, VOTE OR OTHER CONSENT OF ANY STOCKHOLDER OR
CREDITOR OF THE COMPANY OR THE OPERATING PARTNERSHIP, (C) NO WAIVER OR CONSENT
UNDER ANY COMPANY DOCUMENT, AND (D) NO AUTHORIZATION, APPROVAL, VOTE OR OTHER
CONSENT OF ANY OTHER PERSON OR ENTITY, IS NECESSARY OR REQUIRED FOR THE
PERFORMANCE BY THE COMPANY OR THE OPERATING PARTNERSHIP OF THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT, FOR THE OFFERING, ISSUANCE, SALE OR DELIVERY
OF THE SECURITIES HEREUNDER, OR FOR THE CONSUMMATION OF ANY OF THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, IN EACH CASE ON THE TERMS
CONTEMPLATED BY THE PROSPECTUS, EXCEPT SUCH AS HAVE BEEN ALREADY OBTAINED UNDER
THE 1933 ACT OR THE 1933 ACT REGULATIONS OR SUCH AS MAY BE REQUIRED UNDER STATE
SECURITIES LAWS.


(19)         POSSESSION OF LICENSES AND PERMITS. THE COMPANY, THE OPERATING
PARTNERSHIP AND THEIR RESPECTIVE SUBSIDIARIES POSSESS SUCH PERMITS, LICENSES,
APPROVALS, CONSENTS AND OTHER AUTHORIZATIONS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AGENCIES OR BODIES (COLLECTIVELY,
“GOVERNMENTAL LICENSES”) AS ARE NECESSARY TO CONDUCT THE BUSINESS NOW OPERATED
BY THEM; THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH THE TERMS AND
CONDITIONS OF ALL SUCH GOVERNMENTAL LICENSES, EXCEPT WHERE THE FAILURE SO TO
COMPLY WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT; ALL OF THE GOVERNMENTAL LICENSES ARE VALID AND IN FULL FORCE AND EFFECT,
EXCEPT WHEN THE INVALIDITY OF SUCH GOVERNMENTAL LICENSES OR THE FAILURE OF SUCH
GOVERNMENTAL LICENSES TO BE IN FULL FORCE AND EFFECT WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT; AND NEITHER THE COMPANY, THE OPERATING PARTNERSHIP NOR ANY OF
THEIR RESPECTIVE SUBSIDIARIES HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO
THE REVOCATION OR MODIFICATION OF ANY SUCH GOVERNMENTAL LICENSES WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, IF THE SUBJECT OF AN UNFAVORABLE DECISION,
RULING OR FINDING, WOULD RESULT IN A MATERIAL ADVERSE EFFECT.


(20)         ABSENCE OF REGISTRATION RIGHTS. EXCEPT AS DISCLOSED IN THE
PROSPECTUS, THERE ARE NO PERSONS WITH REGISTRATION RIGHTS OR OTHER SIMILAR
RIGHTS TO HAVE ANY SECURITIES (DEBT OR EQUITY) (A) REGISTERED PURSUANT TO THE
REGISTRATION STATEMENT OR INCLUDED IN THE OFFERING CONTEMPLATED BY THIS
AGREEMENT OR (B) OTHERWISE REGISTERED BY THE COMPANY UNDER THE 1933 ACT. THERE
ARE NO PERSONS WITH TAG-ALONG RIGHTS OR OTHER SIMILAR RIGHTS TO HAVE ANY
SECURITIES (DEBT OR EQUITY) INCLUDED IN THE OFFERING CONTEMPLATED BY THIS
AGREEMENT OR SOLD IN CONNECTION WITH THE SALE OF SECURITIES BY THE COMPANY
PURSUANT TO THIS AGREEMENT.


(21)         JOINT VENTURES. ALL OF THE JOINT VENTURES IN WHICH THE COMPANY OR
ANY SUBSIDIARY OWNS ANY INTEREST (THE “JOINT VENTURES”) ARE LISTED IN EXHIBIT B
HERETO.

10


--------------------------------------------------------------------------------





(22)         1934 ACT REGISTRATION; NEW YORK STOCK EXCHANGE. THE COMMON STOCK
HAS BEEN REGISTERED PURSUANT TO SECTION 12(B) OF THE 1934 ACT. THE OUTSTANDING
SHARES OF COMMON STOCK AND THE SECURITIES BEING SOLD HEREUNDER WILL HAVE BEEN
APPROVED FOR LISTING, SUBJECT ONLY TO OFFICIAL NOTICE OF ISSUANCE, ON THE NYSE.


(23)         NASD MATTERS. ALL OF THE INFORMATION (INCLUDING, BUT NOT LIMITED
TO, INFORMATION REGARDING AFFILIATIONS, SECURITY OWNERSHIP AND TRADING ACTIVITY)
PROVIDED TO ML&CO OR TO COUNSEL FOR ML&CO BY THE COMPANY, ITS OFFICERS AND
DIRECTORS AND THE HOLDERS OF ANY SECURITIES (DEBT OR EQUITY) OR OPTIONS TO
ACQUIRE ANY SECURITIES OF THE COMPANY IN CONNECTION WITH LETTERS, FILINGS OR
OTHER SUPPLEMENTAL INFORMATION PROVIDED TO NASD REGULATION INC. PURSUANT TO NASD
CONDUCT RULE 2710 OR 2720 IS TRUE, COMPLETE AND CORRECT.


(24)         INSURANCE. THE COMPANY, THE OPERATING PARTNERSHIP AND EACH OF THEIR
RESPECTIVE SUBSIDIARIES ARE INSURED BY INSURERS OF RECOGNIZED FINANCIAL
RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS ARE PRUDENT
AND CUSTOMARY IN THE BUSINESSES IN WHICH THEY ARE ENGAGED; ALL POLICIES OF
INSURANCE AND ANY FIDELITY OR SURETY BONDS INSURING THE COMPANY, THE OPERATING
PARTNERSHIP OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR THEIR RESPECTIVE
BUSINESSES, ASSETS, EMPLOYEES, OFFICERS AND DIRECTORS ARE IN FULL FORCE AND
EFFECT; THE COMPANY, THE OPERATING PARTNERSHIP AND THEIR RESPECTIVE SUBSIDIARIES
ARE IN COMPLIANCE WITH THE TERMS OF SUCH POLICIES AND INSTRUMENTS IN ALL
MATERIAL RESPECTS; THERE ARE NO CLAIMS BY THE COMPANY, THE OPERATING PARTNERSHIP
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES UNDER ANY SUCH POLICY OR INSTRUMENT AS
TO WHICH ANY INSURANCE COMPANY IS DENYING LIABILITY OR DEFENDING UNDER A
RESERVATION OF RIGHTS CLAUSE; NEITHER THE COMPANY, THE OPERATING PARTNERSHIP NOR
ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY INSURANCE COVERAGE SOUGHT OR APPLIED
FOR; AND NEITHER THE COMPANY, THE OPERATING PARTNERSHIP NOR ANY SUCH SUBSIDIARY
HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING
INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR
COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS AT A
COST THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


(25)         DISCLOSURE CONTROLS AND PROCEDURES. THE COMPANY AND THE OPERATING
PARTNERSHIP HAVE ESTABLISHED AND MAINTAIN DISCLOSURE CONTROLS AND PROCEDURES (AS
SUCH TERM IS DEFINED IN RULE 13A-15(E) UNDER THE EXCHANGE ACT) THAT (I) ARE
DESIGNED TO ENSURE THAT MATERIAL INFORMATION REQUIRED TO BE DISCLOSED BY THE
COMPANY IN THE REPORTS THAT IT FILES OR SUBMITS UNDER THE EXCHANGE ACT IS
ACCUMULATED AND COMMUNICATED TO THE COMPANY’S MANAGEMENT, INCLUDING THE
COMPANY’S PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER,
PARTICULARLY DURING THE PREPARATION OF THE REPORTS THAT IT FILES OR SUBMITS
UNDER THE EXCHANGE ACT; AND (II) ARE EFFECTIVE TO ENSURE THAT INFORMATION
REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES OR SUBMITS
UNDER THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED WITHIN
THE TIME PERIODS SPECIFIED IN THE COMMISSION’S RULES AND FORMS.


(26)         ACCOUNTING CONTROLS. THE COMPANY AND ITS SUBSIDIARIES MAINTAIN A
SYSTEM OF INTERNAL CONTROL OVER FINANCIAL REPORTING SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT FINANCIAL REPORTING IS RELIABLE AND FINANCIAL
STATEMENTS FOR EXTERNAL PURPOSES ARE PREPARED IN ACCORDANCE WITH GAAP AND
INCLUDES POLICIES AND PROCEDURES

11


--------------------------------------------------------------------------------





THAT (I) PERTAIN TO THE MAINTENANCE OF RECORDS THAT IN REASONABLE DETAIL
ACCURATELY AND FAIRLY REFLECT THE TRANSACTIONS AND DISPOSITIONS OF THE ASSETS OF
THE COMPANY; (II) PROVIDE REASONABLE ASSURANCE THAT TRANSACTIONS ARE RECORDED AS
NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP,
AND TO MAINTAIN ASSET ACCOUNTABILITY; (III) ACCESS TO ASSETS IS PERMITTED ONLY
IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION; AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.


(27)         ABSENCE OF MANIPULATION. EACH OF THE COMPANY AND THE OPERATING
PARTNERSHIP HAS NOT TAKEN AND WILL NOT TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION
DESIGNED TO OR THAT WOULD CONSTITUTE OR THAT MIGHT REASONABLY BE EXPECTED TO
CAUSE OR RESULT IN THE STABILIZATION OR MANIPULATION OF THE PRICE OF ANY
SECURITY TO FACILITATE THE SALE OR RESALE OF THE SHARES.


(28)         ERISA. EXCEPT AS SET FORTH IN THE COMPANY’S FINANCIAL STATEMENTS,
EACH OF THE COMPANY AND THE OPERATING PARTNERSHIP DOES NOT HAVE ANY MATERIAL
LIABILITIES UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME


(29)         REIT STATUS. COMMENCING WITH ITS TAXABLE YEAR ENDED DECEMBER 31,
2004, THE COMPANY HAS BEEN ORGANIZED AND OPERATED IN CONFORMITY WITH THE
REQUIREMENTS FOR QUALIFICATION AND TAXATION AS A REAL ESTATE INVESTMENT TRUST
(“REIT”) UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE
REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER (COLLECTIVELY, THE “CODE”),
AND THE COMPANY’S CURRENT AND PROPOSED METHOD OF OPERATIONS AS DESCRIBED IN THE
PROSPECTUS WILL ENABLE IT TO CONTINUE TO MEET THE REQUIREMENTS FOR QUALIFICATION
AND TAXATION AS A REIT UNDER THE CODE.


(30)         TAX RETURNS. ALL TAX RETURNS REQUIRED TO BE FILED AS OF THE DATE
HEREOF BY THE COMPANY AND EACH OF IS SUBSIDIARIES HAVE BEEN TIMELY FILED (OR
VALID EXTENSIONS TO SUCH FILINGS HAVE BEEN OBTAINED), ALL SUCH TAX RETURNS ARE
TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS, AND ALL MATERIAL TAXES AND
OTHER ASSESSMENTS OF A SIMILAR NATURE (WHETHER IMPOSED DIRECTLY OR THROUGH
WITHHOLDING) INCLUDING ANY INTEREST, ADDITIONS TO TAX OR PENALTIES APPLICABLE
THERETO DUE OR CLAIMED TO BE DUE FROM SUCH ENTITIES HAVE BEEN PAID, OTHER THAN
THOSE BEING CONTESTED IN GOOD FAITH AND FOR WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED.


(31)         RELATED PARTY TRANSACTIONS. THERE ARE NO BUSINESS RELATIONSHIPS OR
RELATED-PARTY TRANSACTIONS INVOLVING THE COMPANY, THE OPERATING PARTNERSHIP OR
THE MANAGER REQUIRED TO BE DESCRIBED IN THE PROSPECTUS WHICH HAVE NOT BEEN SO
DESCRIBED AS REQUIRED.


(32)         NO UNLAWFUL CONTRIBUTIONS OR OTHER PAYMENTS. NEITHER THE COMPANY,
THE OPERATING PARTNERSHIP NOR ANY SUBSIDIARY NOR, TO THE BEST OF THE COMPANY’S
KNOWLEDGE, ANY EMPLOYEE OR AGENT OF THE COMPANY, THE OPERATING PARTNERSHIP OR
ANY SUBSIDIARY, HAS MADE ANY CONTRIBUTION OR OTHER PAYMENT TO ANY OFFICIAL OF,
OR CANDIDATE FOR, ANY FEDERAL, STATE OR FOREIGN OFFICE IN VIOLATION OF ANY LAW
OR OF THE CHARACTER REQUIRED TO BE DISCLOSED IN THE PROSPECTUS.

12


--------------------------------------------------------------------------------



(33)         INVESTMENT COMPANY ACT. THE COMPANY IS NOT, AND UPON THE ISSUANCE
AND SALE OF THE PLACEMENT SHARES, AS HEREIN CONTEMPLATED AND THE APPLICATION OF
THE NET PROCEEDS THEREFROM AS DESCRIBED IN THE PROSPECTUS, WILL NOT BE, AN
“INVESTMENT COMPANY” OR AN ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY,” AS
SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”).


(34)         BROKERS AND FINDERS. NEITHER THE COMPANY, THE OPERATING PARTNERSHIP
NOR ANY SUBSIDIARY HAS INCURRED ANY LIABILITY FOR A FEE, COMMISSION OR OTHER
COMPENSATION ON ACCOUNT OF THE EMPLOYMENT OF A BROKER OR FINDER IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OTHER THAN AS CONTEMPLATED
HEREBY.


(35)         NO PROHIBITION ON SUBSIDIARIES FROM PAYING DIVIDENDS OR MAKING
OTHER DISTRIBUTIONS. NO SUBSIDIARY IS CURRENTLY PROHIBITED, DIRECTLY OR
INDIRECTLY, FROM PAYING ANY DIVIDENDS TO THE COMPANY, FROM MAKING ANY OTHER
DISTRIBUTION ON SUCH SUBSIDIARY’S CAPITAL STOCK OR OTHER EQUITY INTERESTS, FROM
REPAYING TO THE COMPANY ANY LOANS OR ADVANCES TO SUCH SUBSIDIARY FROM THE
COMPANY OR FROM TRANSFERRING ANY OF SUCH SUBSIDIARY’S PROPERTY OR ASSETS TO THE
COMPANY OR ANY OTHER SUBSIDIARY.


(36)         TITLE TO REAL AND PERSONAL PROPERTY. THE COMPANY AND ITS
SUBSIDIARIES, INCLUDING THE OPERATING PARTNERSHIP, HAVE (OR IN THE CASE OF A
JOINT VENTURE, SUCH LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER
JOINT VENTURE ENTITY HAS) GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR A VALID
LEASEHOLD INTEREST IN, ANY REAL PROPERTY CURRENTLY LEASED OR OWNED OR CONTROLLED
BY THEM, OR TO BE LEASED OR OWNED OR TO BE CONTROLLED BY THEM (COLLECTIVELY, THE
“REAL PROPERTY”) AND GOOD AND MARKETABLE TITLE TO ANY AND ALL PERSONAL PROPERTY
OWNED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT IS MATERIAL TO THE BUSINESS
OF THE COMPANY OR THE OPERATING PARTNERSHIP, IN EACH CASE FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES AND DEFECTS, EXCEPT AS DESCRIBED IN THE PROSPECTUS OR SUCH
AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND
ANY REAL PROPERTY, BUILDINGS AND EQUIPMENT HELD UNDER LEASE BY THE COMPANY AND
ITS SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES
(THE “LEASES”) WITH SUCH EXCEPTIONS AS ARE DISCLOSED IN THE PROSPECTUS OR SUCH
AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;
(II) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED NOTICE OF ANY
CLAIM THAT HAS BEEN OR MAY BE ASSERTED BY ANYONE ADVERSE TO THE RIGHTS OF THE
COMPANY OR ANY SUBSIDIARY WITH RESPECT TO ANY SUCH REAL PROPERTIES, PERSONAL
PROPERTY OR LEASES OR AFFECTING OR QUESTIONING THE RIGHTS OF THE COMPANY TO THE
CONTINUED OWNERSHIP, LEASE, POSSESSION OR OCCUPANCY OF SUCH REAL PROPERTIES,
PERSONAL PROPERTY OR LEASES, EXCEPT FOR SUCH CLAIMS THAT WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
(III) NO PERSON OR ENTITY, INCLUDING, WITHOUT LIMITATION, ANY TENANT UNDER THE
LEASES, IF ANY, FOR THE REAL PROPERTIES HAS AN OPTION OR RIGHT OF FIRST REFUSAL
OR ANY OTHER RIGHT TO PURCHASE ANY OF SUCH REAL PROPERTIES, EXCEPT AS DISCLOSED
IN THE PROSPECTUS; (IV) ALL OF THE LEASES ARE IN FULL FORCE AND EFFECT, EXCEPT
WHERE THE FAILURE TO BE IN FULL FORCE OR EFFECT WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT IN THE PAYMENT OF
ANY AMOUNTS DUE UNDER ANY SUCH LEASES OR IN ANY OTHER DEFAULT THEREUNDER AND
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES KNOWS OR AN EVENT WHICH, WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE A DEFAULT
UNDER ANY SUCH

13


--------------------------------------------------------------------------------





LEASE, EXCEPT SUCH DEFAULTS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (V) THERE IS NO
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY OR ITS SUBSIDIARIES, THREATENED
CONDEMNATION, ZONING CHANGE, OR OTHER PROCEEDING OR ACTION THAT WOULD IN ANY
MANNER AFFECT THE SIZE OF, USE OF, IMPROVEMENTS ON, CONSTRUCTION ON OR ACCESS TO
ANY REAL PROPERTY, EXCEPT SUCH PROCEEDINGS OR ACTIONS THAT, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


(37)         TITLE INSURANCE. THE COMPANY AND ITS SUBSIDIARIES OR AS APPLICABLE,
A JOINT VENTURE, HAS EITHER (I) AN OWNER’S OR LEASEHOLD TITLE INSURANCE POLICY,
FROM A TITLE INSURANCE COMPANY LICENSED TO ISSUE SUCH POLICY, ON ANY REAL
PROPERTY, THAT INSURES THE FEE OR LEASEHOLD INTEREST, AS THE CASE MAY BE, WHICH
POLICIES INCLUDE ONLY COMMERCIALLY REASONABLE EXCEPTIONS, AND WITH COVERAGES IN
AMOUNTS AT LEAST EQUAL TO AMOUNTS THAT THE COMPANY BELIEVES ARE GENERALLY
COMMERCIALLY REASONABLE IN THE MARKETS WHERE THE REAL PROPERTIES ARE LOCATED OR
(II) WITH RESPECT TO MORTGAGE LOANS EXTENDED BY THE COMPANY AND ITS
SUBSIDIARIES, THE COMPANY OR ITS SUBSIDIARY HAS ONE OR MORE LENDER’S TITLE
INSURANCE POLICIES INSURING THE LIEN OF THE MORTGAGES ENCUMBERING THE REAL
PROPERTY UNDERLYING SUCH LOANS WITH COVERAGES, IN THE AGGREGATE, EQUAL TO AT
LEAST THE MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF SUCH LOAN.


(38)         COMPLIANCE WITH ENVIRONMENTAL LAWS. EXCEPT TO AN EXTENT THAT WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT OR AS OTHERWISE DISCLOSED IN THE PROSPECTUS: (I) NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES NOR, TO THE KNOWLEDGE OF THE COMPANY,
ANY OTHER OWNERS OF THE REAL PROPERTY AT ANY TIME, OR TO THE KNOWLEDGE OF THE
COMPANY, ANY OTHER PARTY HAS AT ANY TIME, HANDLED, STORED, TREATED, TRANSPORTED,
MANUFACTURED, SPILLED, LEAKED, OR DISCHARGED, DUMPED, TRANSFERRED OR OTHERWISE
DISPOSED OF OR DEALT WITH, HAZARDOUS MATERIALS (AS HEREINAFTER DEFINED) ON, TO
OR FROM ANY REAL PROPERTY, OTHER THAN BY ANY SUCH ACTION TAKEN IN MATERIAL
COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL STATUTES (AS HEREINAFTER DEFINED)
OR BY THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER PARTY IN CONNECTION WITH
THE ORDINARY USE OF RESIDENTIAL, RETAIL OR COMMERCIAL PROPERTIES OWNED BY THE
COMPANY OR ANY SUBSIDIARY; (II) THE COMPANY AND ITS SUBSIDIARIES DO NOT INTEND
TO USE THE REAL PROPERTY OR ANY SUBSEQUENTLY ACQUIRED PROPERTIES FOR THE PURPOSE
OF HANDLING, STORING, TREATING, TRANSPORTING, MANUFACTURING, SPILLING, LEAKING,
DISCHARGING, DUMPING, TRANSFERRING OR OTHERWISE DISPOSING OF OR DEALING WITH
HAZARDOUS MATERIALS OTHER THAN BY ANY SUCH ACTION TAKEN IN MATERIAL COMPLIANCE
WITH ALL APPLICABLE ENVIRONMENTAL STATUES OR BY THE COMPANY, ANY OF ITS
SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE COMPANY, ANY OTHER PARTY IN CONNECTION
WITH THE ORDINARY USE OF RESIDENTIAL, RETAIL OR COMMERCIAL PROPERTIES OWNED BY
THE COMPANY OR ANY SUBSIDIARY; (III) THE COMPANY AND THE OPERATING PARTNERSHIP
DO NOT KNOW OF ANY SEEPAGE, LEAK, DISCHARGE, RELEASE, EMISSION, SPILL, OR
DUMPING OF HAZARDOUS MATERIALS FROM THE REAL PROPERTY INTO WATERS ON OR ADJACENT
TO THE REAL PROPERTY OR FROM THE REAL PROPERTY ONTO ANY REAL PROPERTY OWNED OR
OCCUPIED BY ANY OTHER PARTY, OR ONTO LANDS FROM WHICH HAZARDOUS MATERIALS MIGHT
SEEP, FLOW OR DRAIN INTO SUCH WATERS OTHER THAN IN MATERIAL COMPLIANCE WITH
ENVIRONMENTAL STATUTES; (IV) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED ANY NOTICE OF, OR HAS KNOWLEDGE OF, ANY OCCURRENCE OR CIRCUMSTANCE
WHICH, WITH NOTICE OR PASSAGE OF TIME OR BOTH, WOULD GIVE RISE TO A CLAIM UNDER
OR PURSUANT TO ANY U.S. FEDERAL, STATE OR LOCAL ENVIRONMENTAL STATUTE

14


--------------------------------------------------------------------------------





OR REGULATION OR UNDER COMMON LAW, PERTAINING TO HAZARDOUS MATERIALS ON OR
ORIGINATING FROM ANY OF THE REAL PROPERTY OR ARISING OUT OF THE CONDUCT OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING WITHOUT LIMITATION A CLAIM UNDER
OR PURSUANT TO ANY ENVIRONMENTAL STATUTE (AS HEREINAFTER DEFINED); AND
(V) NEITHER THE REAL PROPERTY IS INCLUDED NOR, TO THE COMPANY’S OR THE OPERATING
PARTNERSHIP’S KNOWLEDGE, IS PROPOSED FOR INCLUSION ON THE NATIONAL PRIORITIES
LIST ISSUED PURSUANT TO CERCLA (AS HEREINAFTER DEFINED) BY UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY (THE “EPA”) OR, TO THE COMPANY’S OR TO THE
OPERATING PARTNERSHIP’S KNOWLEDGE, PROPOSED FOR INCLUSION ON ANY SIMILAR LIST OR
INVENTORY ISSUED PURSUANT TO ANY OTHER ENVIRONMENTAL STATUTE OR ISSUED BY ANY
OTHER GOVERNMENTAL AUTHORITY.


AS USED HEREIN, “HAZARDOUS MATERIALS” SHALL INCLUDE, WITHOUT LIMITATION, ANY
FLAMMABLE EXPLOSIVES, RADIOACTIVE MATERIALS, HAZARDOUS MATERIALS, HAZARDOUS
WASTES, TOXIC SUBSTANCES, OR RELATED MATERIALS, ASBESTOS OR ANY HAZARDOUS
MATERIAL AS DEFINED BY ANY U.S. FEDERAL, STATE OR LOCAL ENVIRONMENTAL LAW,
ORDINANCE, RULE OR REGULATION INCLUDING WITHOUT LIMITATION THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF 1980, AS AMENDED, 42
U.S.C. SECTIONS 9601-9675 (“CERCLA”), THE HAZARDOUS MATERIALS TRANSPORTATION
ACT, AS AMENDED, 49 U.S.C. SECTIONS 1801-1819, THE RESOURCE CONSERVATION AND
RECOVERY ACT, AS AMENDED, 42 U.S.C. SECTIONS 6901-6992K, THE EMERGENCY PLANNING
AND COMMUNITY RIGHT-TO-KNOW ACT OF 1986, 42 U.S.C. SECTIONS 11001-11050, THE
TOXIC SUBSTANCES CONTROL ACT, 15 U.S.C. SECTIONS 2601-2671, THE FEDERAL
INSECTICIDE, FUNGICIDE AND RODENTICIDE ACT, 7 U.S.C. SECTIONS 136-136Y, THE
CLEAN AIR ACT, 42 U.S.C. SECTIONS 7401-7642, THE CLEAN WATER ACT (FEDERAL WATER
POLLUTION CONTROL ACT), 33 U.S.C. SECTIONS 1251-1387, THE SAFE DRINKING WATER
ACT, 42 U.S.C. SECTIONS 300F-330J-26, AND THE OCCUPATIONAL SAFETY AND HEALTH
ACT, 29 U.S.C. SECTIONS 651-678, AS ANY OF THE ABOVE STATUTES MAY BE AMENDED
FROM TIME TO TIME, AND IN THE REGULATIONS PROMULGATED PURSUANT TO EACH OF THE
FOREGOING (INDIVIDUALLY, AN “ENVIRONMENTAL STATUTE”) OR BY ANY GOVERNMENTAL
AUTHORITY.


(39)         COMPLIANCE WITH ADA. THE COMPANY AND ITS SUBSIDIARIES AND EACH REAL
PROPERTY ARE CURRENTLY IN COMPLIANCE WITH ALL PRESENTLY APPLICABLE PROVISIONS OF
THE AMERICANS WITH DISABILITIES ACT, AS AMENDED, EXCEPT FOR ANY SUCH
NON-COMPLIANCE THAT WOULD NOT, INDIVIDUALLY OR IN AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(40)         SARBANES-OXLEY ACT. THE COMPANY AND EACH OF THE COMPANY’S DIRECTORS
AND OFFICERS, IN THEIR CAPACITIES AS SUCH, ARE IN FULL COMPLIANCE WITH ALL
APPLICABLE PROVISIONS OF THE SARBANES-OXLEY ACT AND THE RULES AND REGULATIONS
PROMULGATED IN CONNECTION THEREWITH, INCLUDING SECTION 402 RELATED TO LOANS AND
SECTIONS 302 AND 906 RELATED TO CERTIFICATIONS.


(41)         S-3 ELIGIBILITY. THE CONDITIONS FOR THE USE BY THE COMPANY OF A
REGISTRATION STATEMENT ON FORM S-3 HAVE BEEN SATISFIED AND THE COMPANY IS
ENTITLED TO USE SUCH FORM FOR THE TRANSACTIONS CONTEMPLATED HEREIN.

15


--------------------------------------------------------------------------------





(B) REPRESENTATIONS AND WARRANTIES BY THE MANAGER. THE MANAGER REPRESENTS AND
WARRANTS TO ML&CO, AND AGREES WITH, ML&CO THAT AS OF THE DATE OF THIS AGREEMENT
AND AS OF EACHCATION DATE (AS DEFINED IN SECTION 7(M) BELOW) ON WHICH A
CERTIFICATE IS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 7(M) OF THIS
AGREEMENT, AS THE CASE MAY BE:


(1)           ACCURATE DISCLOSURE. THE INFORMATION REGARDING THE MANAGER IN THE
PROSPECTUS IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


(2)           GOOD STANDING OF THE MANAGER. THE MANAGER HAS BEEN DULY FORMED AND
IS VALIDLY EXISTING AS A LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE AND HAS POWER AND AUTHORITY TO OWN, LEASE AND
OPERATE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS DESCRIBED IN THE
PROSPECTUS AND TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT,
THE MANAGEMENT AGREEMENT, THE AMENDED AND RESTATED ASSET SERVICING AGREEMENT
BETWEEN THE MANAGER AND SLG MANAGEMENT SERVICES LLC EFFECTIVE AS OF APRIL 19,
2006 (THE “ASSET SERVICING AGREEMENT”) AND THE AMENDED AND RESTATED OUTSOURCE
AGREEMENT BETWEEN THE MANAGER AND SL GREEN OPERATING PARTNERSHIP, L.P. EFFECTIVE
AS OF APRIL 19, 2006 (THE “OUTSOURCE AGREEMENT”); AND THE MANAGER IS DULY
QUALIFIED AS A FOREIGN LIMITED LIABILITY COMPANY TO TRANSACT BUSINESS AND IS IN
GOOD STANDING IN EACH OTHER JURISDICTION IN WHICH SUCH QUALIFICATION IS
REQUIRED, WHETHER BY REASON OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE
CONDUCT OF BUSINESS, EXCEPT WHERE THE FAILURE SO TO QUALIFY OR TO BE IN GOOD
STANDING WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.


(3)           AUTHORIZATION OF MANAGEMENT AGREEMENT, ASSET SERVICING AGREEMENT
AND OUTSOURCE AGREEMENT. EACH OF THIS AGREEMENT, THE MANAGEMENT AGREEMENT, THE
ASSET SERVICING AGREEMENT AND THE OUTSOURCE AGREEMENT (COLLECTIVELY, THE
“MANAGER AGREEMENTS”) HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
MANAGER AND CONSTITUTES A VALID AND BINDING AGREEMENT OF THE MANAGER ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT ENFORCEMENT THEREOF MAY
BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAWS AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS OR BY GENERAL EQUITABLE PRINCIPLES.


(4)           ABSENCE OF DEFAULTS AND CONFLICTS. THE MANAGER IS NOT IN VIOLATION
OF ITS ORGANIZATIONAL DOCUMENTS OR IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE
OF ANY OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY COMPANY
DOCUMENT, MANAGER AGREEMENT OR OTHERWISE, EXCEPT FOR SUCH DEFAULTS THAT WOULD
NOT RESULT IN A MATERIAL ADVERSE EFFECT. THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN
AND IN THE MANAGER AGREEMENTS AND COMPLIANCE BY THE MANAGER WITH ITS OBLIGATIONS
UNDER THIS AGREEMENT DO NOT AND WILL NOT, WHETHER WITH OR WITHOUT THE GIVING OF
NOTICE OR PASSAGE OF TIME OR BOTH, CONFLICT WITH OR CONSTITUTE A BREACH OF, OR
DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY
PROPERTY OR ASSETS OF THE MANAGER, NOR WILL SUCH ACTION RESULT IN ANY VIOLATION
OF THE PROVISIONS OF THE ORGANIZATIONAL DOCUMENTS OF THE MANAGER OR ANY
APPLICABLE LAW, STATUTE, RULE, REGULATION, JUDGMENT, ORDER, WRIT OR DECREE OF
ANY GOVERNMENT, GOVERNMENT INSTRUMENTALITY OR COURT, DOMESTIC OR FOREIGN, HAVING

16


--------------------------------------------------------------------------------





JURISDICTION OVER THE MANAGER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE ASSETS, PROPERTIES OR OPERATIONS.


(5)           ABSENCE OF PROCEEDINGS. THERE IS NO ACTION, SUIT, PROCEEDING,
INQUIRY OR INVESTIGATION BEFORE OR BROUGHT BY ANY COURT OR GOVERNMENTAL AGENCY
OR BODY, DOMESTIC OR FOREIGN, NOW PENDING, OR, TO THE KNOWLEDGE OF THE MANAGER,
THREATENED, AGAINST OR AFFECTING THE MANAGER.


(6)           ABSENCE OF FURTHER REQUIREMENTS. (A) NO FILING WITH, OR
AUTHORIZATION, APPROVAL, CONSENT, LICENSE, ORDER, REGISTRATION, QUALIFICATION OR
DECREE OF, ANY COURT OR GOVERNMENTAL AUTHORITY OR AGENCY, DOMESTIC OR FOREIGN,
(B) NO AUTHORIZATION, APPROVAL, VOTE OR OTHER CONSENT OF ANY STOCKHOLDER OR
CREDITOR OF THE MANAGER, (C) NO WAIVER OR CONSENT UNDER ANY COMPANY DOCUMENT,
AND (D) NO AUTHORIZATION, APPROVAL, VOTE OR OTHER CONSENT OF ANY OTHER PERSON OR
ENTITY, IS NECESSARY OR REQUIRED FOR THE PERFORMANCE BY THE MANAGER OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE MANAGER AGREEMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREBY, IN EACH CASE ON THE TERMS CONTEMPLATED BY THE PROSPECTUS,
EXCEPT SUCH AS HAVE BEEN ALREADY OBTAINED.


(7)           POSSESSION OF LICENSES AND PERMITS. THE MANAGER POSSESSES SUCH
GOVERNMENTAL LICENSES ISSUED BY THE APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN
REGULATORY AGENCIES OR BODIES NECESSARY TO CONDUCT ITS BUSINESS AS DESCRIBED IN
THE PROSPECTUS; THE MANAGER IS IN MATERIAL COMPLIANCE WITH THE TERMS AND
CONDITIONS OF ALL SUCH GOVERNMENTAL LICENSES, EXCEPT WHERE THE FAILURE SO TO
COMPLY WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT; ALL OF THE GOVERNMENTAL LICENSES ARE VALID AND IN FULL FORCE AND EFFECT,
EXCEPT WHEN THE INVALIDITY OF SUCH GOVERNMENTAL LICENSES OR THE FAILURE OF SUCH
GOVERNMENTAL LICENSES TO BE IN FULL FORCE AND EFFECT WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT; AND THE MANAGER HAS NOT RECEIVED ANY NOTICE OF PROCEEDINGS
RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH GOVERNMENTAL LICENSES
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, IF THE SUBJECT OF AN UNFAVORABLE
DECISION, RULING OR FINDING, WOULD RESULT IN A MATERIAL ADVERSE EFFECT.


(8)           INVESTMENT ADVISERS ACT. THE MANAGER IS NOT PROHIBITED BY THE
INVESTMENT ADVISERS ACT OF 1940, AS AMENDED (THE “ADVISERS ACT”), OR THE
RULES AND REGULATIONS THEREUNDER, FROM PERFORMING UNDER THE MANAGEMENT AGREEMENT
AS CONTEMPLATED BY THE MANAGEMENT AGREEMENT AND AS DESCRIBED IN THE PROSPECTUS.


7. COVENANTS OF THE COMPANY. EACH OF THE COMPANY AND THE OPERATING PARTNERSHIP,
SEVERALLY, COVENANTS AND AGREES WITH ML&CO AS FOLLOWS:


(A) REGISTRATION STATEMENT AMENDMENTS. AFTER THE DATE OF THIS AGREEMENT AND
DURING ANY PERIOD IN WHICH A PROSPECTUS RELATING TO ANY PLACEMENT SHARES IS
REQUIRED TO BE DELIVERED BY ML&CO UNDER THE SECURITIES ACT (INCLUDING IN
CIRCUMSTANCES WHERE SUCH REQUIREMENT MAY BE SATISFIED PURSUANT TO RULE 172 UNDER
THE SECURITIES ACT), (I) THE COMPANY WILL NOTIFY ML&CO PROMPTLY OF THE TIME WHEN
ANY SUBSEQUENT AMENDMENT TO THE REGISTRATION STATEMENT, OTHER THAN DOCUMENTS
INCORPORATED BY REFERENCE, HAS BEEN FILED WITH THE COMMISSION AND/OR HAS BECOME
EFFECTIVE OR ANY SUBSEQUENT SUPPLEMENT TO THE PROSPECTUS HAS BEEN FILED AND OF
ANY

17


--------------------------------------------------------------------------------





REQUEST BY THE COMMISSION FOR ANY AMENDMENT OR SUPPLEMENT TO THE REGISTRATION
STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION, (II) THE COMPANY WILL
PREPARE AND FILE WITH THE COMMISSION, PROMPTLY UPON ML&CO’S REQUEST, ANY
AMENDMENTS OR SUPPLEMENTS TO THE REGISTRATION STATEMENT, PROSPECTUS OR FREE
WRITING PROSPECTUS THAT, IN THE OPINION OF EXTERNAL COUNSEL FOR ML&CO, IS
NECESSARY IN ORDER THAT THE REGISTRATION STATEMENT OR PROSPECTUS WILL NOT
INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING (WITH RESPECT
TO THE PROSPECTUS ONLY, IN THE LIGHT OF THE CIRCUMSTANCES EXISTING AT THE TIME
IT IS DELIVERED TO A PURCHASER), OR IF IT SHALL BE NECESSARY, IN THE OPINION OF
SUCH COUNSEL, AT ANY SUCH TIME TO AMEND THE REGISTRATION STATEMENT OR AMEND,
SUPPLEMENT THE PROSPECTUS OR DELIVER ANY FREE WRITING PROSPECTUS IN ORDER TO
COMPLY WITH THE REQUIREMENTS OF THE SECURITIES ACT IN CONNECTION WITH THE
DISTRIBUTION OF THE PLACEMENT SHARES BY ML&CO (PROVIDED, HOWEVER, THAT THE
FAILURE OF ML&CO TO MAKE SUCH REQUEST SHALL NOT RELIEVE THE COMPANY OF ANY
OBLIGATION OR LIABILITY HEREUNDER, OR AFFECT ML&CO’S RIGHT TO RELY ON THE
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY IN THIS AGREEMENT); (III) THE
COMPANY WILL NOT FILE ANY AMENDMENT OR SUPPLEMENT TO THE REGISTRATION STATEMENT
OR PROSPECTUS OR PREPARE ANY FREE WRITING PROSPECTUS RELATING TO THE PLACEMENT
SHARES UNLESS A COPY THEREOF HAS BEEN SUBMITTED TO ML&CO WITHIN A REASONABLE
PERIOD OF TIME BEFORE THE FILING AND ML&CO HAS NOT REASONABLY OBJECTED THERETO
(PROVIDED, HOWEVER, THAT THE FAILURE OF ML&CO TO MAKE SUCH OBJECTION SHALL NOT
RELIEVE THE COMPANY OF ANY OBLIGATION OR LIABILITY HEREUNDER, OR AFFECT ML&CO’S
RIGHT TO RELY ON THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY IN THIS
AGREEMENT) AND THE COMPANY WILL FURNISH TO ML&CO AT THE TIME OF FILING THEREOF A
COPY OF ANY DOCUMENT THAT UPON FILING IS DEEMED TO BE INCORPORATED BY REFERENCE
INTO THE REGISTRATION STATEMENT OR PROSPECTUS, EXCEPT FOR THOSE DOCUMENTS
AVAILABLE VIA EDGAR; AND (IV) THE COMPANY WILL PROMPTLY EFFECT THE FILING OR
CAUSE EACH AMENDMENT OR SUPPLEMENT TO THE PROSPECTUS TO BE FILED WITH THE
COMMISSION AS REQUIRED PURSUANT TO THE APPLICABLE PARAGRAPH OF RULE 424(B) OF
THE SECURITIES ACT OR, IN THE CASE OF ANY DOCUMENT TO BE INCORPORATED THEREIN BY
REFERENCE, TO BE FILED WITH THE COMMISSION AS REQUIRED PURSUANT TO THE EXCHANGE
ACT, WITHIN THE TIME PERIOD PRESCRIBED (THE DETERMINATION TO FILE OR NOT FILE
ANY AMENDMENT OR SUPPLEMENT WITH THE COMMISSION UNDER THIS SECTION 7(A), BASED
ON THE COMPANY’S REASONABLE OPINION OR REASONABLE OBJECTIONS, SHALL BE MADE
EXCLUSIVELY BY THE COMPANY).


(B) NOTICE OF COMMISSION STOP ORDERS. THE COMPANY WILL ADVISE ML&CO, PROMPTLY
AFTER IT RECEIVES NOTICE OR OBTAINS KNOWLEDGE THEREOF, OF THE ISSUANCE BY THE
COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT, OF THE SUSPENSION OF THE QUALIFICATION OF THE PLACEMENT SHARES FOR
OFFERING OR SALE IN ANY JURISDICTION, OR OF THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR ANY SUCH PURPOSE; AND IT WILL MAKE EVERY REASONABLE EFFORT TO
PREVENT THE ISSUANCE OF ANY STOP ORDER OR TO OBTAIN ITS WITHDRAWAL IF SUCH A
STOP ORDER SHOULD BE ISSUED.


(C) DELIVERY OF PROSPECTUS; SUBSEQUENT CHANGES. DURING ANY PERIOD IN WHICH A
PROSPECTUS RELATING TO THE PLACEMENT SHARES IS REQUIRED TO BE DELIVERED BY ML&CO
UNDER THE SECURITIES ACT WITH RESPECT TO THE OFFER AND SALE OF THE PLACEMENT

18


--------------------------------------------------------------------------------





SHARES, (INCLUDING IN CIRCUMSTANCES WHERE SUCH REQUIREMENT MAY BE SATISFIED
PURSUANT TO RULE 172 UNDER THE SECURITIES ACT), THE COMPANY WILL COMPLY WITH ALL
REQUIREMENTS IMPOSED UPON IT BY THE SECURITIES ACT, AS FROM TIME TO TIME IN
FORCE, AND TO FILE ON OR BEFORE THEIR RESPECTIVE DUE DATES ALL REPORTS AND ANY
DEFINITIVE PROXY OR INFORMATION STATEMENTS REQUIRED TO BE FILED BY THE COMPANY
WITH THE COMMISSION UNDER THE EXCHANGE ACT. IF DURING SUCH PERIOD ANY EVENT
OCCURS AS A RESULT OF WHICH THE PROSPECTUS AS THEN AMENDED OR SUPPLEMENTED WOULD
INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING, NOT MISLEADING, OR IF DURING SUCH PERIOD IT IS NECESSARY TO AMEND OR
SUPPLEMENT THE REGISTRATION STATEMENT OR PROSPECTUS TO COMPLY WITH THE
SECURITIES ACT, THE COMPANY WILL PROMPTLY NOTIFY ML&CO TO SUSPEND THE OFFERING
OF PLACEMENT SHARES DURING SUCH PERIOD AND THE COMPANY WILL PROMPTLY AMEND OR
SUPPLEMENT THE REGISTRATION STATEMENT OR PROSPECTUS (AT THE EXPENSE OF THE
COMPANY) SO AS TO CORRECT SUCH STATEMENT OR OMISSION OR EFFECT SUCH COMPLIANCE.


(D) LISTING OF PLACEMENT SHARES. DURING ANY PERIOD IN WHICH THE PROSPECTUS
RELATING TO THE PLACEMENT SHARES IS REQUIRED TO BE DELIVERED BY ML&CO UNDER THE
SECURITIES ACT WITH RESPECT TO THE OFFER AND SALE OF THE PLACEMENT SHARES
(INCLUDING IN CIRCUMSTANCES WHERE SUCH REQUIREMENT MAY BE SATISFIED PURSUANT TO
RULE 172 UNDER THE SECURITIES ACT), THE COMPANY WILL USE ITS REASONABLE BEST
EFFORTS TO EFFECT THE LISTING ON THE EXCHANGE AND TO QUALIFY THE PLACEMENT
SHARES FOR SALE UNDER THE SECURITIES LAWS OF SUCH JURISDICTIONS AS ML&CO
REASONABLY DESIGNATES AND TO CONTINUE SUCH QUALIFICATIONS IN EFFECT SO LONG AS
REQUIRED FOR THE DISTRIBUTION OF THE PLACEMENT SHARES; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH TO QUALIFY AS A
FOREIGN CORPORATION OR DEALER IN SECURITIES OR FILE A GENERAL CONSENT TO SERVICE
OF PROCESS IN ANY JURISDICTION.


(E) DELIVERY OF REGISTRATION STATEMENT AND PROSPECTUS. THE COMPANY WILL FURNISH
TO ML&CO AND ITS COUNSEL (AT THE EXPENSE OF THE COMPANY) COPIES OF THE
REGISTRATION STATEMENT, THE PROSPECTUS (INCLUDING ALL DOCUMENTS INCORPORATED BY
REFERENCE THEREIN AND ANY FREE WRITING PROSPECTUS) AND ALL AMENDMENTS AND
SUPPLEMENTS TO THE REGISTRATION STATEMENT OR PROSPECTUS THAT ARE FILED WITH THE
COMMISSION DURING ANY PERIOD IN WHICH A PROSPECTUS RELATING TO THE PLACEMENT
SHARES IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT (INCLUDING ALL
DOCUMENTS FILED WITH THE COMMISSION DURING SUCH PERIOD THAT ARE DEEMED TO BE
INCORPORATED BY REFERENCE THEREIN), IN EACH CASE AS SOON AS REASONABLY
PRACTICABLE AND IN SUCH QUANTITIES AS ML&CO MAY FROM TIME TO TIME REASONABLY
REQUEST AND, AT ML&CO’S REQUEST, WILL ALSO FURNISH COPIES OF THE PROSPECTUS TO
EACH EXCHANGE OR MARKET ON WHICH SALES OF THE PLACEMENT SHARES MAY BE MADE;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO FURNISH ANY
DOCUMENT (OTHER THAN THE PROSPECTUS) TO ML&CO TO THE EXTENT SUCH DOCUMENT IS
AVAILABLE ON EDGAR.


(F) EARNINGS STATEMENT. THE COMPANY WILL MAKE GENERALLY AVAILABLE TO ITS
SECURITY HOLDERS AS SOON AS PRACTICABLE, AN EARNINGS STATEMENT THAT SATISFIES
THE PROVISIONS OF SECTION 11(A) AND RULE 158 OF THE SECURITIES ACT.

19


--------------------------------------------------------------------------------





(G) EXPENSES. THE COMPANY, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREUNDER ARE CONSUMMATED OR THIS AGREEMENT IS TERMINATED, IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 11 HEREUNDER, WILL PAY THE FOLLOWING ALL EXPENSES
INCIDENT TO THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, INCLUDING, BUT NOT
LIMITED TO, EXPENSES RELATING TO (I) THE PREPARATION, PRINTING AND FILING OF THE
REGISTRATION STATEMENT AND EACH AMENDMENT AND SUPPLEMENT THERETO, OF EACH
PROSPECTUS AND OF EACH AMENDMENT AND SUPPLEMENT THERETO, (II) THE PREPARATION,
ISSUANCE AND DELIVERY OF THE PLACEMENT SHARES, (III) THE QUALIFICATION OF THE
PLACEMENT SHARES UNDER SECURITIES LAWS IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 7(D) OF THIS AGREEMENT, INCLUDING FILING FEES AND ANY REASONABLE FEES OR
DISBURSEMENTS OF COUNSEL FOR ML&CO IN CONNECTION THEREWITH, NOT TO EXCEED $5,000
(IV) THE PRINTING AND DELIVERY TO ML&CO OF COPIES OF THE PROSPECTUS AND ANY
AMENDMENTS OR SUPPLEMENTS THERETO, AND OF THIS AGREEMENT, (V) THE FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE LISTING OF THE PLACEMENT SHARES FOR
TRADING ON THE EXCHANGE, (VI) FILING FEES AND EXPENSES, IF ANY, OF THE NASD
CORPORATE FINANCING DEPARTMENT.


(H) USE OF PROCEEDS. THE COMPANY WILL USE THE NET PROCEEDS AS DESCRIBED IN THE
PROSPECTUS IN THE SECTION ENTITLED “USE OF PROCEEDS.”


(I) RESTRICTION ON SALE OF SECURITIES. EACH OF THE COMPANY AND THE OPERATING
PARTNERSHIP WILL NOT, IF THERE IS A PLACEMENT NOTICE PENDING, WITHOUT PROVIDING
ML&CO NOTICE AS PROMPTLY AS REASONABLY POSSIBLE BEFORE TAKING ANY OF THE ACTIONS
LISTED BELOW, OFFER, SELL, AGREE TO OFFER OR SELL, SOLICIT OFFERS TO PURCHASE,
GRANT ANY CALL OPTION OR PURCHASE ANY PUT OPTION WITH RESPECT TO, PLEDGE, BORROW
OR OTHERWISE DISPOSE OF, OR ESTABLISH OR INCREASE A “PUT EQUIVALENT POSITION” OR
LIQUIDATE OR DECREASE A “CALL EQUIVALENT POSITION” WITHIN THE MEANING OF
SECTION 16 OF THE SECURITIES ACT, OR OTHERWISE ENTER INTO ANY SWAP, DERIVATIVE
OR OTHER TRANSACTION OR ARRANGEMENT THAT TRANSFERS TO ANOTHER, IN WHOLE OR IN
PART, ANY OF THE ECONOMIC CONSEQUENCES OF OWNERSHIP, WHETHER OR NOT SUCH
TRANSACTION IS TO BE SETTLED BY DELIVERY OF SUCH SECURITIES, OTHER SECURITIES,
CASH OR OTHER CONSIDERATION WITH RESPECT TO, THE COMPANY’S COMMON STOCK, OP
UNITS OR OTHER STOCK OF THE COMPANY OR ANY OTHER EQUITY SECURITIES CONVERTIBLE
INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, SHARES OF THE COMPANY’S COMMON STOCK,
OR OTHER STOCK, OR PUBLICLY ANNOUNCE AN INTENTION TO EFFECT ANY SUCH
TRANSACTION, DURING THE TERM OF THIS AGREEMENT PROVIDED, HOWEVER NO NOTICE IS
REQUIRED (A) THE COMPANY ISSUES AND SELLS THE SHARES PURSUANT TO THIS AGREEMENT,
(B) THE COMPANY ISSUES AND SELLS COMMON STOCK AND OPTIONS TO PURCHASE COMMON
STOCK PURSUANT TO ANY EMPLOYEE OR DIRECTOR STOCK OPTION OR STOCK PURCHASE PLANS
IN EFFECT ON THE DATE OF THIS AGREEMENT (SO LONG AS EACH SUCH PLAN AND ISSUANCE
IS DESCRIBED IN THE PROSPECTUS), (C) THE OPERATING PARTNERSHIP ISSUES OP UNITS
IN CONSIDERATION FOR ACQUISITIONS OF ASSETS AND (D) THE COMPANY MAY ISSUE COMMON
STOCK UPON THE CONVERSION OF ITS OUTSTANDING SECURITIES, UPON EXCHANGE OF OP
UNITS, OR UPON EXERCISE OF WARRANTS, OPTIONS OR OTHER RIGHTS IN EFFECT OR
OUTSTANDING.


(J) CHANGE OF CIRCUMSTANCES. THE COMPANY WILL, AT ANY TIME DURING A FISCAL
QUARTER IN WHICH THE COMPANY INTENDS TO TENDER A PLACEMENT NOTICE OR SELL
PLACEMENT SHARES DURING THE TERM OF THIS AGREEMENT, AS SUPPLEMENTED FROM TIME TO

20


--------------------------------------------------------------------------------





TIME, ADVISE ML&CO PROMPTLY AFTER IT SHALL HAVE RECEIVED NOTICE OR OBTAINED
KNOWLEDGE THEREOF, OF ANY MATERIAL EVENTS RESPECTING ITS ACTIVITIES, AFFAIRS OR
CONDITION, FINANCIAL OR OTHERWISE, AND THE COMPANY WILL FORTHWITH SUPPLY SUCH
INFORMATION TO ML&CO AS SHALL BE NECESSARY IN THE OPINION OF COUNSEL TO THE
COMPANY FOR THE COMPANY TO PREPARE ANY NECESSARY AMENDMENT OR SUPPLEMENT TO THE
PROSPECTUS SO THAT, AS SO AMENDED OR SUPPLEMENTED, THE PROSPECTUS WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES EXISTING AT THE TIME IT IS DELIVERED TO A PURCHASER, NOT
MISLEADING.


(K) DUE DILIGENCE COOPERATION. THE COMPANY WILL COOPERATE WITH ANY REASONABLE
DUE DILIGENCE REVIEW CONDUCTED BY ML&CO OR ITS AGENTS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, PROVIDING
INFORMATION AND MAKING AVAILABLE DOCUMENTS AND SENIOR CORPORATE OFFICERS, DURING
REGULAR BUSINESS HOURS AND AT THE COMPANY’S PRINCIPAL OFFICES, AS ML&CO MAY
REASONABLY REQUEST.


(L) REQUIRED FILINGS RELATING TO PLACEMENT OF PLACEMENT SHARES. THE COMPANY
AGREES THAT ON SUCH DATES AS THE SECURITIES ACT SHALL REQUIRE, THE COMPANY WILL
(I) FILE A PROSPECTUS SUPPLEMENT WITH THE COMMISSION UNDER THE APPLICABLE
PARAGRAPH OF RULE 424(B) UNDER THE SECURITIES ACT (EACH AND EVERY FILING UNDER
RULE 424(B), A “FILING DATE”), WHICH PROSPECTUS SUPPLEMENT WILL SET FORTH,
WITHIN THE RELEVANT PERIOD, THE AMOUNT OF PLACEMENT SHARES SOLD THROUGH ML&CO,
THE NET PROCEEDS TO THE COMPANY AND THE COMPENSATION PAYABLE BY THE COMPANY TO
ML&CO WITH RESPECT TO SUCH PLACEMENT SHARES, (II) DELIVER SUCH NUMBER OF COPIES
OF EACH SUCH PROSPECTUS SUPPLEMENT TO EACH EXCHANGE OR MARKET ON WHICH SUCH
SALES WERE EFFECTED AS MAY BE REQUIRED BY THE RULES OR REGULATIONS OF SUCH
EXCHANGE OR MARKET, AND (III) MAKE ANY OTHER FILINGS REQUIRED BY THE SECURITIES
ACT REQUIRED WITH THE PLACEMENT OF THE SHARES.


(M) REPRESENTATION DATES; CERTIFICATE. DURING THE TERM OF THIS AGREEMENT, ON OR
PRIOR TO THE DATE THAT THE FIRST SHARES ARE SOLD PURSUANT TO THE TERMS OF THIS
AGREEMENT AND EACH TIME THE COMPANY (I) FILES THE PROSPECTUS RELATING TO THE
PLACEMENT SHARES OR AMENDS OR SUPPLEMENTS THE REGISTRATION STATEMENT OR THE
PROSPECTUS RELATING TO THE PLACEMENT SHARES (OTHER THAN A PROSPECTUS SUPPLEMENT
FILED IN ACCORDANCE WITH SECTION 7(L) OF THIS AGREEMENT) BY MEANS OF A
POST-EFFECTIVE AMENDMENT, STICKER, OR SUPPLEMENT BUT NOT BY MEANS OF
INCORPORATION OF DOCUMENT(S) BY REFERENCE TO THE REGISTRATION STATEMENT OR THE
PROSPECTUS RELATING TO THE PLACEMENT SHARES; (II) FILES AN ANNUAL REPORT ON
FORM 10-K UNDER THE EXCHANGE ACT (“FORM 10-K”); (III) FILES ITS QUARTERLY
REPORTS ON FORM 10-Q UNDER THE EXCHANGE ACT (“FORM 10-Q”); OR (IV) FILES A
REPORT ON FORM 8-K CONTAINING AUDITED FINANCIAL STATEMENTS OF THE COMPANY (OTHER
THAN AN EARNINGS RELEASE, TO “FURNISH” INFORMATION PURSUANT TO ITEMS 2.02 OR
7.01 OF FORM 8-K OR TO PROVIDE DISCLOSURE PURSUANT TO ITEM 8.01 OF FORM 8-K
RELATING TO THE RECLASSIFICATIONS OF CERTAIN PROPERTIES AS DISCONTINUED
OPERATIONS IN ACCORDANCE WITH STATEMENT OF FINANCIAL ACCOUNTING STANDARDS
NO. 144) UNDER THE EXCHANGE ACT (EACH DATE OF FILING OF ONE OR MORE OF THE
DOCUMENTS REFERRED TO IN CLAUSES (I) THROUGH (IV) SHALL BE A

21


--------------------------------------------------------------------------------





“REPRESENTATION DATE”); THE COMPANY SHALL FURNISH ML&CO WITH A CERTIFICATE, IN
THE FORM ATTACHED HERETO AS EXHIBIT 7(M). THE REQUIREMENT TO PROVIDE A
CERTIFICATE UNDER THIS SECTION 7(M) SHALL BE WAIVED FOR ANY REPRESENTATION DATE
OCCURRING AT A TIME AT WHICH NO PLACEMENT NOTICE IS PENDING, WHICH WAIVER SHALL
CONTINUE UNTIL THE EARLIER TO OCCUR OF THE DATE THE COMPANY DELIVERS A PLACEMENT
NOTICE HEREUNDER (WHICH FOR SUCH CALENDAR QUARTER SHALL BE CONSIDERED A
REPRESENTATION DATE) AND THE NEXT OCCURRING REPRESENTATION DATE; PROVIDED,
HOWEVER, THAT SUCH WAIVER SHALL NOT APPLY FOR ANY REPRESENTATION DATE ON WHICH
THE COMPANY FILES ITS ANNUAL REPORT ON FORM 10-K. NOTWITHSTANDING THE FOREGOING,
IF THE COMPANY SUBSEQUENTLY DECIDES TO SELL PLACEMENT SHARES FOLLOWING A
REPRESENTATION DATE WHEN THE COMPANY RELIED ON SUCH WAIVER AND DID NOT PROVIDE
ML&CO WITH A CERTIFICATE UNDER THIS SECTION 7(M), THEN BEFORE THE COMPANY
DELIVERS THE PLACEMENT NOTICE OR ML&CO SELLS ANY PLACEMENT SHARES, THE COMPANY
SHALL PROVIDE ML&CO WITH A CERTIFICATE, IN THE FORM ATTACHED HERETO AS
EXHIBIT 7(M), DATED THE DATE OF THE PLACEMENT NOTICE.


(N) LEGAL OPINION. ON OR PRIOR TO THE DATE THAT THE FIRST SHARES ARE SOLD
PURSUANT TO THE TERMS OF THIS AGREEMENT, AND WITHIN THREE (3) TRADING DAYS OF
EACH REPRESENTATION DATE WITH RESPECT TO WHICH THE COMPANY IS OBLIGATED TO
DELIVER A CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT 7(M) FOR WHICH NO
WAIVER IS APPLICABLE, THE COMPANY SHALL CAUSE TO BE FURNISHED TO ML&CO WRITTEN
OPINIONS OF CLIFFORD CHANCE US LLP (“COMPANY COUNSEL”) AND WILKIE FARR &
GALLAGHER LLP (“SPECIAL 40 ACT COUNSEL”), OR OTHER COUNSEL SATISFACTORY TO
ML&CO, IN FORM AND SUBSTANCE SATISFACTORY TO ML&CO AND ITS COUNSEL, DATED THE
DATE OF THIS AGREEMENT OR THE REPRESENTATION DATE, AS THE CASE MAY BE,
SUBSTANTIALLY SIMILAR TO THE FORM ATTACHED HERETO AS EXHIBIT 7(N)(1)(A) AND
EXHIBIT 7(N)(1)(B), RESPECTIVELY, MODIFIED, AS NECESSARY, TO RELATE TO THE
REGISTRATION STATEMENT AND THE PROSPECTUS AS THEN AMENDED OR SUPPLEMENTED;
PROVIDED, HOWEVER, THAT IN LIEU OF SUCH OPINIONS FOR SUBSEQUENT REPRESENTATION
DATES, COUNSEL MAY FURNISH ML&CO WITH A LETTER (A “RELIANCE LETTER”) TO THE
EFFECT THAT ML&CO MAY RELY ON A PRIOR OPINION DELIVERED UNDER THIS
SECTION 7(N) TO THE SAME EXTENT AS IF IT WERE DATED THE DATE OF SUCH LETTER
(EXCEPT THAT STATEMENTS IN SUCH PRIOR OPINION SHALL BE DEEMED TO RELATE TO THE
REGISTRATION STATEMENT AND THE PROSPECTUS AS AMENDED OR SUPPLEMENTED AT SUCH
REPRESENTATION DATE).


(O) COMFORT LETTER. ON OR PRIOR TO THE DATE THAT THE FIRST SHARES ARE SOLD
PURSUANT TO THE TERMS OF THIS AGREEMENT AND THEREAFTER WITHIN THREE (3) TRADING
DAYS OF EACH REPRESENTATION DATE OCCURRING DURING ANY PERIOD IN WHICH THE
PROSPECTUS RELATING TO THE PLACEMENT SHARES IS REQUIRED TO BE DELIVERED BY ML&CO
(INCLUDING IN CIRCUMSTANCES WHERE SUCH REQUIREMENT MAY BE SATISFIED PURSUANT TO
RULE 172 UNDER THE ACT) AND EACH REPRESENTATION DATE WITH RESPECT TO WHICH THE
COMPANY IS OBLIGATED TO DELIVER A CERTIFICATE IN THE FORM ATTACHED HERETO AS
EXHIBIT 8(M) FOR WHICH NO WAIVER IS APPLICABLE, THE COMPANY SHALL CAUSE ITS
INDEPENDENT ACCOUNTANTS TO FURNISH ML&CO LETTERS (THE “COMFORT LETTERS”), DATED
THE DATE OF THE COMFORT LETTER IS DELIVERED, IN FORM AND SUBSTANCE SATISFACTORY
TO ML&CO, (I) CONFIRMING THAT THEY ARE AN INDEPENDENT PUBLIC ACCOUNTING FIRM 
WITHIN THE MEANING OF THE SECURITIES ACT AND THE PCAOB, (II) STATING, AS OF SUCH
DATE, THE CONCLUSIONS AND FINDINGS OF SUCH FIRM WITH RESPECT TO THE FINANCIAL
INFORMATION AND OTHER MATTERS

22


--------------------------------------------------------------------------------





ORDINARILY COVERED BY ACCOUNTANTS’ “COMFORT LETTERS” TO UNDERWRITERS IN
CONNECTION WITH REGISTERED PUBLIC OFFERINGS (THE FIRST SUCH LETTER, THE “INITIAL
COMFORT LETTER”) AND (III) UPDATING THE INITIAL COMFORT LETTER WITH ANY
INFORMATION THAT WOULD HAVE BEEN INCLUDED IN THE INITIAL COMFORT LETTER HAD IT
BEEN GIVEN ON SUCH DATE AND MODIFIED AS NECESSARY TO RELATE TO THE REGISTRATION
STATEMENT AND THE PROSPECTUS, AS AMENDED AND SUPPLEMENTED TO THE DATE OF SUCH
LETTER.


(P) NO PRICE STABILIZATION OR MANIPULATION. DURING THE PENDENCY OF ANY PLACEMENT
NOTICE HEREUNDER, THE COMPANY WILL NOT, AND WILL USE ITS BEST EFFORTS TO CAUSE
ITS OFFICERS, DIRECTORS AND AFFILIATES NOT TO, (I) TAKE, DIRECTLY OR INDIRECTLY
ANY ACTION DESIGNED TO STABILIZE OR MANIPULATE THE PRICE OF ANY SECURITY OF THE
COMPANY, OR WHICH MAY CAUSE OR RESULT IN, OR WHICH MIGHT IN THE FUTURE
REASONABLY BE EXPECTED TO CAUSE OR RESULT IN, THE STABILIZATION OR MANIPULATION
OF THE PRICE OF ANY SECURITY OF THE COMPANY, TO FACILITATE THE SALE OR RESALE OF
ANY OF THE SHARES, (II) SELL, BID FOR, PURCHASE OR PAY ANYONE ANY COMPENSATION
FOR SOLICITING PURCHASES OF THE SHARES OTHER THAN ML&CO, OR (III) PAY OR AGREE
TO PAY TO ANY PERSON (OTHER THAN ML&CO) ANY COMPENSATION FOR SOLICITING ANY
ORDER TO PURCHASE ANY OTHER SECURITIES OF THE COMPANY.


(Q) REIT TREATMENT. THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CONTINUE TO MEET THE REQUIREMENTS FOR QUALIFICATION AND TAXATION AS A REIT UNDER
THE CODE FOR SUBSEQUENT TAX YEARS THAT INCLUDE ANY PORTION OF THE TERM OF THIS
AGREEMENT.


(R) COMPANY NOT AN “INVESTMENT COMPANY.”  THE COMPANY IS FAMILIAR WITH THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND THE RULES AND REGULATIONS
THEREUNDER, AND WILL IN THE FUTURE CONDUCT ITS AND THE OPERATING PARTNERSHIP’S
AFFAIRS, IN SUCH A MANNER AND WILL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS
TO ENSURE THAT THE COMPANY AND THE OPERATING PARTNERSHIP WILL NOT BE AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940
AND THE RULES AND REGULATIONS THEREUNDER.


(S) ML&CO PURCHASES. THE COMPANY ACKNOWLEDGES AND AGREES THAT ML&CO HAS INFORMED
THE COMPANY THAT ML&CO MAY, TO THE EXTENT PERMITTED UNDER THE SECURITIES ACT AND
THE EXCHANGE ACT, PURCHASE AND SELL SHARES OF COMMON STOCK FOR ITS OWN ACCOUNT
WHILE THIS AGREEMENT IS IN EFFECT, PROVIDED, THAT (I) NO SUCH PURCHASE OR SALES
SHALL TAKE PLACE WHILE A PLACEMENT NOTICE IS IN EFFECT (EXCEPT TO THE EXTENT
ML&CO MAY ENGAGE IN SALES OF PLACEMENT SHARES PURCHASED OR DEEMED PURCHASED FROM
THE COMPANY AS A “RISKLESS PRINCIPAL” OR IN A SIMILAR CAPACITY) AND (II) THE
COMPANY SHALL NOT BE DEEMED TO HAVE AUTHORIZED OR CONSENTED TO ANY SUCH
PURCHASES OR SALES BY ML&CO.


(T) NO OFFER TO SELL. OTHER THAN A FREE WRITING PROSPECTUS (AS DEFINED IN
RULE 405 UNDER THE ACT) APPROVED IN ADVANCE BY THE COMPANY AND ML&CO IN ITS
CAPACITY AS PRINCIPAL OR AGENT HEREUNDER, NEITHER ML&CO NOR THE COMPANY
(INCLUDING ITS AGENTS AND REPRESENTATIVES, OTHER THAN ML&CO IN ITS CAPACITY AS
SUCH) WILL MAKE, USE, PREPARE, AUTHORIZE, APPROVE OR REFER TO ANY WRITTEN
COMMUNICATION

23


--------------------------------------------------------------------------------





(AS DEFINED IN RULE 405 UNDER THE ACT), REQUIRED TO BE FILED WITH THE
COMMISSION, THAT CONSTITUTES AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY
SHARES HEREUNDER.


8. CONDITIONS TO ML&CO’S OBLIGATIONS. THE OBLIGATIONS OF ML&CO HEREUNDER WITH
RESPECT TO A PLACEMENT WILL BE SUBJECT TO THE COMPLETION BY ML&CO OF A DUE
DILIGENCE REVIEW SATISFACTORY TO ML&CO IN ITS REASONABLE JUDGMENT, AND TO THE
CONTINUING SATISFACTION (OR WAIVER BY ML&CO IN ITS SOLE DISCRETION) OF THE
FOLLOWING ADDITIONAL CONDITIONS:


(A) REGISTRATION STATEMENT EFFECTIVE. THE REGISTRATION STATEMENT SHALL HAVE
BECOME EFFECTIVE AND SHALL BE AVAILABLE FOR THE (I) RESALE OF ALL PLACEMENT
SHARES ISSUED TO ML&CO AND NOT YET SOLD BY ML&CO AND (II) THE SALE OF ALL
PLACEMENT SHARES CONTEMPLATED TO BE ISSUED BY ANY PLACEMENT NOTICE.


(B) NO MATERIAL NOTICES. NONE OF THE FOLLOWING EVENTS SHALL HAVE OCCURRED AND BE
CONTINUING:  (I) RECEIPT BY THE COMPANY OF ANY REQUEST FOR ADDITIONAL
INFORMATION FROM THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY DURING THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION STATEMENT, THE
RESPONSE TO WHICH WOULD REQUIRE ANY POST-EFFECTIVE AMENDMENTS OR SUPPLEMENTS TO
THE REGISTRATION STATEMENT OR THE PROSPECTUS; (II) THE ISSUANCE BY THE
COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE
INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; (III) RECEIPT BY THE COMPANY OF
ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR
EXEMPTION FROM QUALIFICATION OF ANY OF THE PLACEMENT SHARES FOR SALE IN ANY
JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE; (IV) THE OCCURRENCE OF ANY EVENT THAT MAKES ANY MATERIAL STATEMENT MADE
IN THE REGISTRATION STATEMENT OR THE PROSPECTUS OR ANY MATERIAL DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE UNTRUE IN ANY
MATERIAL RESPECT OR THAT REQUIRES THE MAKING OF ANY CHANGES IN THE REGISTRATION
STATEMENT, RELATED PROSPECTUS OR DOCUMENTS SO THAT, IN THE CASE OF THE
REGISTRATION STATEMENT, IT WILL NOT CONTAIN ANY MATERIALLY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING AND, THAT IN THE CASE
OF THE PROSPECTUS, IT WILL NOT CONTAIN ANY MATERIALLY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(C) REPRESENTATIONS AND WARRANTIES. ALL THE REPRESENTATIONS AND WARRANTIES OF
THE COMPANY, THE OPERATING PARTNERSHIP, AND THE MANAGER CONTAINED IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT ON EACH REPRESENTATION DATE, WITH THE SAME
FORCE AND EFFECT AS IF MADE ON AND AS OF SUCH REPRESENTATION DATE, AND THE
COMPANY, THE OPERATING PARTNERSHIP, AND THE MANAGER SHALL HAVE COMPLIED WITH ALL
AGREEMENTS AND ALL CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED HEREUNDER
AT OR PRIOR TO SUCH REPRESENTATION DATE.

24


--------------------------------------------------------------------------------



(D) LEGAL OPINION. ML&CO SHALL HAVE RECEIVED THE OPINIONS OF COMPANY COUNSEL
REQUIRED TO BE DELIVERED PURSUANT SECTION 7(N) ON OR BEFORE THE DATE ON WHICH
SUCH DELIVERY OF SUCH OPINION IS REQUIRED PURSUANT TO SECTION 7(N).


(E) COMFORT LETTER. ML&CO SHALL HAVE RECEIVED THE COMFORT LETTER REQUIRED TO BE
DELIVERED PURSUANT SECTION 7(O) ON OR BEFORE THE DATE ON WHICH SUCH DELIVERY OF
SUCH OPINION IS REQUIRED PURSUANT TO SECTION 7(O).


(F) REPRESENTATION CERTIFICATE. ML&CO SHALL HAVE RECEIVED THE CERTIFICATE
REQUIRED TO BE DELIVERED PURSUANT TO SECTION 7(M) ON OR BEFORE THE DATE ON WHICH
DELIVERY OF SUCH CERTIFICATE IS REQUIRED PURSUANT TO SECTION 7(M).


(G) NO SUSPENSION. TRADING IN THE SHARES SHALL NOT HAVE BEEN SUSPENDED ON THE
EXCHANGE.


(H) OTHER MATERIALS. ON EACH DATE ON WHICH THE COMPANY IS REQUIRED TO DELIVER A
CERTIFICATE PURSUANT TO SECTION 8(M), THE COMPANY SHALL HAVE FURNISHED TO ML&CO
SUCH APPROPRIATE FURTHER INFORMATION, CERTIFICATES AND DOCUMENTS AS ML&CO MAY
REASONABLY REQUEST. ALL SUCH OPINIONS, CERTIFICATES, LETTERS AND OTHER DOCUMENTS
WILL BE IN COMPLIANCE WITH THE PROVISIONS HEREOF. THE COMPANY WILL FURNISH ML&CO
WITH SUCH CONFORMED COPIES OF SUCH OPINIONS, CERTIFICATES, LETTERS AND OTHER
DOCUMENTS AS ML&CO SHALL REASONABLY REQUEST.


(I) NO OBJECTION. PRIOR TO THE DATE OF THIS AGREEMENT, NASD REGULATION INC.
SHALL HAVE CONFIRMED IN WRITING THAT IT HAS NO OBJECTION WITH RESPECT TO THE
FAIRNESS AND REASONABLENESS OF THE UNDERWRITING TERMS AND ARRANGEMENTS.


(J) NO TERMINATION EVENT. THERE SHALL NOT HAVE OCCURRED ANY EVENT THAT WOULD
PERMIT ML&CO TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 11(A).


9. INDEMNIFICATION AND CONTRIBUTION.


(A) INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. EACH OF THE
COMPANY AND THE OPERATING PARTNERSHIP, JOINTLY AND SEVERALLY, AGREES TO
INDEMNIFY AND HOLD HARMLESS ML&CO AND EACH PERSON, IF ANY, WHO CONTROLS ML&CO
WITHIN THE MEANING OF SECTION 15 OF THE 1933 ACT OR SECTION 20 OF THE 1934 ACT
AS FOLLOWS:


(I)  AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE WHATSOEVER,
AS INCURRED, ARISING IN WHOLE OR IN PART OUT OF ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT OR
THE PROSPECTUS, OR IN ANY SUPPLEMENT THERETO OR AMENDMENT THEREOF, OR ARISING
OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING;


(II)  AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE WHATSOEVER,
AS INCURRED, TO THE EXTENT OF THE AGGREGATE AMOUNT PAID IN SETTLEMENT OF ANY
LITIGATION, OR ANY INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR
BODY, COMMENCED OR THREATENED, OR OF ANY CLAIM WHATSOEVER BASED UPON ANY OF
(I) ABOVE;

25


--------------------------------------------------------------------------------





PROVIDED THAT (SUBJECT TO SECTION 9(D) BELOW) ANY SUCH SETTLEMENT IS EFFECTED
WITH THE WRITTEN CONSENT OF THE COMPANY; AND


(III)  AGAINST ANY AND ALL EXPENSE WHATSOEVER, AS INCURRED (INCLUDING THE FEES
AND DISBURSEMENTS OF COUNSEL CHOSEN BY THE COMPANY), REASONABLY INCURRED IN
INVESTIGATING, PREPARING OR DEFENDING AGAINST ANY LITIGATION, OR ANY
INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY, COMMENCED OR
THREATENED, OR ANY CLAIM WHATSOEVER BASED UPON ANY OF (I) ABOVE, TO THE EXTENT
THAT ANY SUCH EXPENSE IS NOT PAID UNDER (I) OR (II) ABOVE,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by
ML&Co expressly for use in the Registration Statement (or any amendment
thereto), or in any preliminary prospectus or the Prospectus (or any amendment
or supplement thereto), which information is set forth in
Section 7(a)(2) hereof. The indemnity agreement set forth in this
Section 9(a) shall be in addition to any liabilities that the Company may
otherwise have.


(B) INDEMNIFICATION BY ML&CO. ML&CO SEVERALLY AGREES TO INDEMNIFY AND HOLD
HARMLESS THE COMPANY, ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNED THE
REGISTRATION STATEMENT AND THE OPERATING PARTNERSHIP AND EACH PERSON, IF ANY,
WHO CONTROLS THE COMPANY AND THE OPERATING PARTNERSHIP WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT AGAINST ANY
AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE DESCRIBED IN THE INDEMNITY
CONTAINED IN SUBSECTION (A) OF THIS SECTION 10, AS INCURRED, BUT ONLY WITH
RESPECT TO UNTRUE STATEMENTS OR OMISSIONS, OR ALLEGED UNTRUE STATEMENTS OR
OMISSIONS, MADE IN THE REGISTRATION STATEMENT (OR ANY AMENDMENT THERETO), OR THE
PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO) IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY ML&CO EXPRESSLY
FOR USE IN THE REGISTRATION STATEMENT (OR ANY AMENDMENT THERETO) OR THE
PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO), WHICH INFORMATION IS
DESCRIBED IN SECTION 7(A)(2) HEREOF. THE INDEMNITY AGREEMENT SET FORTH IN THIS
SECTION 10(B) SHALL BE IN ADDITION TO ANY LIABILITIES THAT ML&CO MAY OTHERWISE
HAVE.


(C) ACTIONS AGAINST PARTIES; NOTIFICATION. PROMPTLY AFTER RECEIPT BY AN
INDEMNIFIED PARTY UNDER SUBSECTION (A) OR (B) ABOVE OF NOTICE OF THE
COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT
THEREOF IS TO BE MADE AGAINST AN INDEMNIFYING PARTY UNDER SUCH SUBSECTION,
NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT THEREOF; BUT THE
OMISSION SO TO NOTIFY SUCH INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING
PARTY FROM ANY LIABILITY WHICH IT MAY HAVE TO ANY INDEMNIFIED PARTY UNDER SUCH
SUBSECTION EXCEPT TO THE EXTENT IT HAS BEEN MATERIALLY PREJUDICED BY SUCH
FAILURE. IN CASE ANY SUCH ACTION SHALL BE BROUGHT AGAINST ANY INDEMNIFIED PARTY
AND IT SHALL NOTIFY THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE
INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT
THAT IT SHALL WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY
NOTIFIED, TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO
SUCH INDEMNIFIED PARTY (WHO

26


--------------------------------------------------------------------------------





SHALL NOT, EXCEPT WITH THE CONSENT OF THE INDEMNIFIED PARTY, BE COUNSEL TO THE
INDEMNIFYING PARTY), AND, AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH
INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME THE DEFENSE THEREOF, THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY UNDER SUCH
SUBSECTION FOR ANY LEGAL OR OTHER EXPENSES, IN EACH CASE SUBSEQUENTLY INCURRED
BY SUCH INDEMNIFIED PARTY, IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN
REASONABLE COSTS OF INVESTIGATION. NO INDEMNIFYING PARTY SHALL, WITHOUT THE
WRITTEN CONSENT OF THE INDEMNIFIED PARTY, EFFECT THE SETTLEMENT OR COMPROMISE
OF, OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO, ANY PENDING OR
THREATENED ACTION OR CLAIM IN RESPECT OF WHICH INDEMNIFICATION OR CONTRIBUTION
MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PARTY IS AN ACTUAL OR
POTENTIAL PARTY TO SUCH ACTION OR CLAIM) UNLESS SUCH SETTLEMENT, COMPROMISE OR
JUDGMENT (I) INCLUDES AN UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY FROM ALL
LIABILITY ARISING OUT OF SUCH ACTION OR CLAIM AND (II) DOES NOT INCLUDE ANY
STATEMENT AS TO, OR AN ADMISSION OF, FAULT, CULPABILITY OR A FAILURE TO ACT, BY
OR ON BEHALF OF ANY INDEMNIFIED PARTY.


(D) SETTLEMENT WITHOUT CONSENT IF FAILURE TO REIMBURSE. IF AT ANY TIME AN
INDEMNIFIED PARTY SHALL HAVE REQUESTED AN INDEMNIFYING PARTY TO REIMBURSE THE
INDEMNIFIED PARTY FOR FEES AND EXPENSES OF COUNSEL, SUCH INDEMNIFYING PARTY
AGREES THAT IT SHALL BE LIABLE FOR ANY SETTLEMENT OF THE NATURE CONTEMPLATED BY
SECTION 9(A)(II) EFFECTED WITHOUT ITS WRITTEN CONSENT IF (I) SUCH SETTLEMENT IS
ENTERED INTO MORE THAN 45 DAYS AFTER DELIVERY TO SUCH INDEMNIFYING PARTY OF THE
AFORESAID REQUEST, (II) SUCH INDEMNIFYING PARTY SHALL HAVE RECEIVED NOTICE OF
THE TERMS OF SUCH SETTLEMENT AT LEAST 30 DAYS PRIOR TO SUCH SETTLEMENT BEING
ENTERED INTO AND (III) SUCH INDEMNIFYING PARTY SHALL NOT HAVE REIMBURSED SUCH
INDEMNIFIED PARTY IN ACCORDANCE WITH SUCH REQUEST PRIOR TO THE DATE OF SUCH
SETTLEMENT.


(E) CONTRIBUTION. IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 9 IS FOR
ANY REASON UNAVAILABLE TO OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY
IN RESPECT OF ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES REFERRED TO
THEREIN, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AGGREGATE AMOUNT
OF SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES AND EXPENSES INCURRED BY SUCH
INDEMNIFIED PARTY, AS INCURRED, (I) IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND THE OPERATING
PARTNERSHIP ON THE ONE HAND AND ML&CO ON THE OTHER HAND FROM THE OFFERING OF THE
SHARES PURSUANT TO THIS AGREEMENT OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE
(I) IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO
THE RELATIVE FAULT OF THE COMPANY AND THE OPERATING PARTNERSHIP ON THE ONE HAND
AND OF ML&CO ON THE OTHER HAND IN CONNECTION WITH THE INACCURACIES, STATEMENTS
OR OMISSIONS WHICH RESULTED IN SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND THE OPERATING PARTNERSHIP ON THE ONE HAND
AND ML&CO ON THE OTHER HAND IN CONNECTION WITH THE OFFERING OF THE SHARES
PURSUANT TO THIS AGREEMENT SHALL BE DEEMED TO BE IN THE SAME RESPECTIVE
PROPORTIONS AS THE TOTAL NET PROCEEDS FROM THE OFFERING OF THE SHARES PURSUANT
TO THIS AGREEMENT (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY AND THE
OPERATING PARTNERSHIP AND THE TOTAL UNDERWRITING DISCOUNT RECEIVED BY ML&CO, IN
EACH CASE AS SET FORTH ON THE COVER OF THE PROSPECTUS, BEAR TO THE AGGREGATE
PUBLIC OFFERING PRICE OF THE SHARES AS SET FORTH ON SUCH COVER. THE RELATIVE
FAULT OF THE COMPANY AND THE

27


--------------------------------------------------------------------------------





OPERATING PARTNERSHIP ON THE ONE HAND AND ML&CO ON THE OTHER HAND SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY SUCH UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO
STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY, THE
OPERATING PARTNERSHIP, OR BY ML&CO AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE,
ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR
OMISSION. THE COMPANY, THE OPERATING PARTNERSHIP AND ML&CO AGREE THAT IT WOULD
NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 9(E) WERE
DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION WHICH
DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED TO ABOVE IN THIS
SECTION 9(E). THE AGGREGATE AMOUNT OF LOSSES, LIABILITIES, CLAIMS, DAMAGES AND
EXPENSES INCURRED BY AN INDEMNIFIED PARTY AND REFERRED TO ABOVE IN THIS
SECTION 9(E) SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY SUCH INDEMNIFIED PARTY IN INVESTIGATING, PREPARING OR DEFENDING
AGAINST ANY LITIGATION, OR ANY INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL
AGENCY OR BODY, COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER BASED UPON ANY
SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 9(E), ML&CO SHALL NOT BE REQUIRED
TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE TOTAL PRICE AT
WHICH THE SHARES UNDERWRITTEN BY IT AND DISTRIBUTED TO THE PUBLIC WERE OFFERED
TO THE PUBLIC EXCEEDS THE AMOUNT OF ANY DAMAGES WHICH ML&CO HAS OTHERWISE BEEN
REQUIRED TO PAY BY REASON OF ANY SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR
OMISSION OR ALLEGED OMISSION.


NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


FOR PURPOSES OF THIS SECTION 10(E), EACH PERSON, IF ANY, WHO CONTROLS ML&CO
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT SHALL HAVE THE SAME RIGHTS TO CONTRIBUTION AS ML&CO, AND EACH
DIRECTOR OF THE COMPANY, EACH OFFICER OF THE COMPANY WHO SIGNED THE REGISTRATION
STATEMENT, THE OPERATING PARTNERSHIP, AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY AND THE OPERATING PARTNERSHIP WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT SHALL HAVE THE SAME RIGHTS TO
CONTRIBUTION AS THE COMPANY AND THE OPERATING PARTNERSHIP.


10. REPRESENTATIONS AND AGREEMENTS TO SURVIVE DELIVERY. THE INDEMNITY AND
CONTRIBUTION AGREEMENTS CONTAINED IN SECTION 9 OF THIS AGREEMENT AND ALL
REPRESENTATIONS AND WARRANTIES OF THE COMPANY HEREIN OR IN CERTIFICATES
DELIVERED PURSUANT HERETO SHALL SURVIVE, AS OF THEIR RESPECTIVE DATES,
REGARDLESS OF (I) ANY INVESTIGATION MADE BY OR ON BEHALF OF ML&CO, ANY
CONTROLLING PERSONS, OR THE COMPANY (OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS OR CONTROLLING PERSONS), (II) DELIVERY AND ACCEPTANCE OF THE PLACEMENT
SHARES AND PAYMENT THEREFOR OR (III) ANY TERMINATION OF THIS AGREEMENT.

28


--------------------------------------------------------------------------------





11. TERMINATION.


(A) ML&CO SHALL HAVE THE RIGHT BY GIVING NOTICE AS HEREINAFTER SPECIFIED AT ANY
TIME TO TERMINATE THIS AGREEMENT IF (I) ANY MATERIAL ADVERSE EFFECT, OR ANY
DEVELOPMENT THAT HAS ACTUALLY OCCURRED AND THAT IS REASONABLY EXPECTED TO CAUSE
A MATERIAL ADVERSE EFFECT HAS OCCURRED THAT, IN THE REASONABLE JUDGMENT OF
ML&CO, MAY MATERIALLY IMPAIR THE ABILITY OF ML&CO TO SELL THE PLACEMENT SHARES
HEREUNDER, (II) THE COMPANY SHALL HAVE FAILED, REFUSED OR BEEN UNABLE AT OR
PRIOR TO ANY SETTLEMENT DATE TO PERFORM ANY AGREEMENT ON ITS PART TO BE
PERFORMED HEREUNDER; PROVIDED, HOWEVER, IN THE CASE OF ANY FAILURE OF THE
COMPANY TO DELIVER (OR CAUSE ANOTHER PERSON TO DELIVER) ANY CERTIFICATION,
OPINION, OR LETTER REQUIRED UNDER SECTIONS 7(M), 7(N), OR 7(O), ML&CO’S RIGHT TO
TERMINATE SHALL NOT ARISE UNLESS SUCH FAILURE TO DELIVER (OR CAUSE TO BE
DELIVERED) CONTINUES FOR MORE THAN THIRTY (30) DAYS FROM THE DATE SUCH DELIVERY
WAS REQUIRED; OR (III) ANY OTHER CONDITION OF ML&CO’S OBLIGATIONS HEREUNDER IS
NOT FULFILLED, OR (IV), ANY SUSPENSION OR MATERIAL LIMITATION OF TRADING IN THE
PLACEMENT SHARES OR IN SECURITIES GENERALLY ON THE EXCHANGE SHALL HAVE OCCURRED.
ANY SUCH TERMINATION SHALL BE WITHOUT LIABILITY OF ANY PARTY TO ANY OTHER PARTY
EXCEPT THAT THE PROVISIONS OF SECTION 7(G) (EXPENSES), SECTION 9
(INDEMNIFICATION), SECTION 10 (SURVIVAL OF REPRESENTATIONS), SECTION 15
(APPLICABLE LAW; CONSENT TO JURISDICTION) AND SECTION 16 (WAIVER OF JURY TRIAL)
HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING SUCH TERMINATION.
IF ML&CO ELECTS TO TERMINATE THIS AGREEMENT AS PROVIDED IN THIS SECTION 11(A),
ML&CO SHALL PROVIDE THE REQUIRED NOTICE AS SPECIFIED IN SECTION 11 (NOTICES).


(B) THE COMPANY SHALL HAVE THE RIGHT, BY GIVING TEN (10) DAYS NOTICE AS
HEREINAFTER SPECIFIED TO TERMINATE THIS AGREEMENT IN ITS SOLE DISCRETION AT ANY
TIME AFTER THE DATE OF THIS AGREEMENT. ANY SUCH TERMINATION SHALL BE WITHOUT
LIABILITY OF ANY PARTY TO ANY OTHER PARTY EXCEPT THAT THE PROVISIONS OF
SECTION 7(G), SECTION 9, SECTION 10, SECTION 15 AND SECTION 16 HEREOF SHALL
REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING SUCH TERMINATION.


(C) ML&CO SHALL HAVE THE RIGHT, BY GIVING TEN (10) DAYS NOTICE AS HEREINAFTER
SPECIFIED TO TERMINATE THIS AGREEMENT IN ITS SOLE DISCRETION AT ANY TIME AFTER
THE DATE OF THIS AGREEMENT. ANY SUCH TERMINATION SHALL BE WITHOUT LIABILITY OF
ANY PARTY TO ANY OTHER PARTY EXCEPT THAT THE PROVISIONS OF SECTION 7(G),
SECTION 9, SECTION 10, SECTION 15 AND SECTION 16 HEREOF SHALL REMAIN IN FULL
FORCE AND EFFECT NOTWITHSTANDING SUCH TERMINATION.


(D) UNLESS EARLIER TERMINATED PURSUANT TO THIS SECTION 11, THIS AGREEMENT SHALL
AUTOMATICALLY TERMINATE UPON THE ISSUANCE AND SALE OF ALL OF THE PLACEMENT
SHARES THROUGH ML&CO ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH
HEREIN; PROVIDED THAT THE PROVISIONS OF SECTION 7(G),  SECTION 10, SECTION 10,
SECTION 16 AND SECTION 17 HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING SUCH TERMINATION.


(E) THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT UNLESS TERMINATED
PURSUANT TO SECTIONS 10(A), (B), (C), OR (D) ABOVE OR OTHERWISE BY MUTUAL
AGREEMENT OF THE PARTIES; PROVIDED, HOWEVER, THAT ANY SUCH TERMINATION BY MUTUAL
AGREEMENT

29


--------------------------------------------------------------------------------





SHALL IN ALL CASES BE DEEMED TO PROVIDE THAT SECTION 7(G), SECTION 9,
SECTION 10, SECTION 15 AND SECTION 16 SHALL REMAIN IN FULL FORCE AND EFFECT.


(F) ANY TERMINATION OF THIS AGREEMENT SHALL BE EFFECTIVE ON THE DATE SPECIFIED
IN SUCH NOTICE OF TERMINATION; PROVIDED, HOWEVER, THAT SUCH TERMINATION SHALL
NOT BE EFFECTIVE UNTIL THE CLOSE OF BUSINESS ON THE DATE OF RECEIPT OF SUCH
NOTICE BY ML&CO OR THE COMPANY, AS THE CASE MAY BE. IF SUCH TERMINATION SHALL
OCCUR PRIOR TO THE SETTLEMENT DATE FOR ANY SALE OF PLACEMENT SHARES, SUCH
PLACEMENT SHARES SHALL SETTLE IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT.


(G) NOTICES. ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE
GIVEN BY ANY PARTY TO ANY OTHER PARTY PURSUANT TO THE TERMS OF THIS AGREEMENT
SHALL BE IN WRITING, UNLESS OTHERWISE SPECIFIED, AND IF SENT TO ML&CO, SHALL BE
DELIVERED TO ML&CO AT MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 4
WORLD FINANCIAL CENTER, NEW YORK, NEW YORK 10080, FAX NO. (212) 738-1069,
ATTENTION: BRIAN LEHMAN, WITH COPIES TO EACH OF CHARLES PLOHN AND TERRENCE
O’BRIEN, AT THE SAME ADDRESS, FAX NO. (212) 449-0355, AND FRIED, FRANK, HARRIS,
SHRIVER & JACOBSON LLP, ONE NEW YORK PLAZA, NEW YORK, NY  10004, FAX NO. (212)
859-4000, ATTENTION: VALERIE FORD JACOB, ESQ.; OR IF SENT TO THE COMPANY, SHALL
BE DELIVERED TO GRAMERCY CAPITAL CORP., MARC HOLLIDAY, PRESIDENT AND CHIEF
EXECUTIVE OFFICER, 420 LEXINGTON AVENUE, NEW YORK, NEW YORK 10170, (212)
297-1000, WITH A COPY TO  CLIFFORD CHANCE US LLP, 31 WEST 52ND STREET, NEW YORK,
NEW YORK 10019, (212) 878-8000,  ATTENTION: LARRY P. MEDVINSKY, ESQ., ESQ. EACH
PARTY TO THIS AGREEMENT MAY CHANGE SUCH ADDRESS FOR NOTICES BY SENDING TO THE
PARTIES TO THIS AGREEMENT WRITTEN NOTICE OF A NEW ADDRESS FOR SUCH PURPOSE. EACH
SUCH NOTICE OR OTHER COMMUNICATION SHALL BE DEEMED GIVEN (I) WHEN DELIVERED
PERSONALLY OR BY VERIFIABLE FACSIMILE TRANSMISSION (WITH AN ORIGINAL TO FOLLOW)
ON OR BEFORE 4:30 P.M., NEW YORK CITY TIME, ON A BUSINESS DAY OR, IF SUCH DAY IS
NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY, (II) ON THE NEXT
BUSINESS DAY AFTER TIMELY DELIVERY TO A NATIONALLY-RECOGNIZED OVERNIGHT COURIER
AND (III) ON THE BUSINESS DAY ACTUALLY RECEIVED IF DEPOSITED IN THE U.S. MAIL
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID). FOR
PURPOSES OF THIS AGREEMENT, “BUSINESS DAY” SHALL MEAN ANY DAY ON WHICH THE
EXCHANGE AND COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE OPEN FOR BUSINESS.


12. SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE COMPANY AND ML&CO AND THEIR RESPECTIVE SUCCESSORS AND THE
AFFILIATES, CONTROLLING PERSONS, OFFICERS AND DIRECTORS REFERRED TO IN SECTION 9
HEREOF. REFERENCES TO ANY OF THE PARTIES CONTAINED IN THIS AGREEMENT SHALL BE
DEEMED TO INCLUDE THE SUCCESSORS AND PERMITTED ASSIGNS OF SUCH PARTY. NOTHING IN
THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER
THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS ANY
RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS
AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT. NEITHER PARTY MAY
ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY.

30


--------------------------------------------------------------------------------





13.  ADJUSTMENTS FOR STOCK SPLITS. THE PARTIES ACKNOWLEDGE AND AGREE THAT ALL
SHARE-RELATED NUMBERS CONTAINED IN THIS AGREEMENT SHALL BE ADJUSTED TO TAKE INTO
ACCOUNT ANY STOCK SPLIT, STOCK DIVIDEND OR SIMILAR EVENT EFFECTED WITH RESPECT
TO THE SHARES.


14. ENTIRE AGREEMENT; AMENDMENT; SEVERABILITY. THIS AGREEMENT (INCLUDING ALL
SCHEDULES AND EXHIBITS ATTACHED HERETO AND PLACEMENT NOTICES ISSUED PURSUANT
HERETO) CONSTITUTES THE ENTIRE AGREEMENT AND SUPERSEDES ALL OTHER PRIOR AND
CONTEMPORANEOUS AGREEMENTS AND UNDERTAKINGS, BOTH WRITTEN AND ORAL, AMONG THE
PARTIES HERETO WITH REGARD TO THE SUBJECT MATTER HEREOF. NEITHER THIS AGREEMENT
NOR ANY TERM HEREOF MAY BE AMENDED EXCEPT PURSUANT TO A WRITTEN INSTRUMENT
EXECUTED BY THE COMPANY AND ML&CO. IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS
HELD INVALID, ILLEGAL OR UNENFORCEABLE AS WRITTEN BY A COURT OF COMPETENT
JURISDICTION, THEN SUCH PROVISION SHALL BE GIVEN FULL FORCE AND EFFECT TO THE
FULLEST POSSIBLE EXTENT THAT IT IS VALID, LEGAL AND ENFORCEABLE, AND THE
REMAINDER OF THE TERMS AND PROVISIONS HEREIN SHALL BE CONSTRUED AS IF SUCH
INVALID, ILLEGAL OR UNENFORCEABLE TERM OR PROVISION WAS NOT CONTAINED HEREIN,
BUT ONLY TO THE EXTENT THAT GIVING EFFECT TO SUCH PROVISION AND THE REMAINDER OF
THE TERMS AND PROVISIONS HEREOF SHALL BE IN ACCORDANCE WITH THE INTENT OF THE
PARTIES AS REFLECTED IN THIS AGREEMENT.


15. APPLICABLE LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW.


16. WAIVER OF JURY TRIAL. THE COMPANY AND ML&CO EACH HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


17. ABSENCE OF FIDUCIARY RELATIONSHIP. THE COMPANY, THE OPERATING PARTNERSHIP
AND THE MANAGER ACKNOWLEDGE AND AGREE THAT:


(A) THE ML & CO. HAS BEEN RETAINED SOLELY TO ACT AS ML & CO. IN CONNECTION WITH
THE SALE OF THE SHARES THAT NO FIDUCIARY, ADVISORY OR AGENCY RELATIONSHIP
BETWEEN THE COMPANY, THE OPERATING PARTNERSHIP OR THE MANAGER AND THE ML & CO.
HAS BEEN CREATED IN RESPECT OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, IRRESPECTIVE OF WHETHER THE ML & CO. HAS ADVISED OR IS ADVISING THE
COMPANY, THE OPERATING PARTNERSHIP OR THE MANAGER ON OTHER MATTERS;

31


--------------------------------------------------------------------------------





(B) THE PRICE OF THE SHARES SET FORTH IN THIS AGREEMENT WAS ESTABLISHED BY THE
COMPANY AND THE ML & CO. FOLLOWING DISCUSSIONS AND ARMS-LENGTH NEGOTIATIONS WITH
THE ML & CO. AND THE COMPANY, AND THE COMPANY, THE OPERATING PARTNERSHIP AND THE
MANAGER ARE CAPABLE OF EVALUATING AND UNDERSTANDING AND UNDERSTAND AND ACCEPT
THE TERMS, RISKS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT;


(C) THEY HAVE BEEN ADVISED THAT THE ML & CO. AND ITS AFFILIATES ARE ENGAGED IN A
BROAD RANGE OF TRANSACTIONS WHICH MAY INVOLVE INTERESTS THAT DIFFER FROM THOSE
OF THE COMPANY, THE OPERATING PARTNERSHIP OR THE MANAGER AND THAT THE ML & CO.
HAVE NO OBLIGATION TO DISCLOSE SUCH INTERESTS AND TRANSACTIONS TO THE COMPANY,
THE OPERATING PARTNERSHIP OR THE MANAGER BY VIRTUE OF ANY FIDUCIARY, ADVISORY OR
AGENCY RELATIONSHIP; AND


(D) THEY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS THEY MAY HAVE
AGAINST THE ML & CO., FOR BREACH OF FIDUCIARY DUTY OR ALLEGED BREACH OF
FIDUCIARY DUTY AND AGREE THAT THE ML & CO. SHALL HAVE NO LIABILITY (WHETHER
DIRECT OR INDIRECT) TO THE COMPANY, THE OPERATING PARTNERSHIP OR THE MANAGER IN
RESPECT OF SUCH A FIDUCIARY CLAIM OR TO ANY PERSON ASSERTING A FIDUCIARY DUTY
CLAIM ON BEHALF OF OR IN RIGHT OF THE COMPANY, INCLUDING STOCKHOLDERS, EMPLOYEES
OR CREDITORS OF THE COMPANY, THE OPERATING PARTNERSHIP OR THE MANAGER.


18. COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT. DELIVERY OF AN EXECUTED AGREEMENT BY ONE
PARTY TO THE OTHER MAY BE MADE BY FACSIMILE TRANSMISSION.


19. DEFINITIONS. AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
RESPECTIVE MEANINGS SET FORTH BELOW:


(A) “APPLICABLE TIME” MEANS THE TIME OF EACH SALE OF ANY SHARES OR ANY
SECURITIES PURSUANT TO THIS AGREEMENT.


(B) “COMPANY DOCUMENTS” MEANS ANY CONTRACTS, INDENTURES, MORTGAGES, DEEDS OF
TRUST, LOAN OR CREDIT AGREEMENTS, BONDS, NOTES, DEBENTURES, EVIDENCES OF
INDEBTEDNESS, LEASES OR OTHER INSTRUMENTS OR AGREEMENTS TO WHICH THE COMPANY,
THE OPERATING PARTNERSHIP, THE MANAGER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
IS A PARTY OR BY WHICH THE COMPANY, THE OPERATING PARTNERSHIP, THE MANAGER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THE PROPERTY OR
ASSETS OF THE COMPANY, THE OPERATING PARTNERSHIP, THE MANAGER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES IS SUBJECT.


(C) “GAAP” MEANS UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


(D) “ORGANIZATIONAL DOCUMENTS” MEANS (A) IN THE CASE OF A CORPORATION, ITS
CHARTER AND BY-LAWS; (B) IN THE CASE OF A LIMITED OR GENERAL PARTNERSHIP, ITS

32


--------------------------------------------------------------------------------





PARTNERSHIP CERTIFICATE, CERTIFICATE OF FORMATION OR SIMILAR ORGANIZATIONAL
DOCUMENT AND ITS PARTNERSHIP AGREEMENT; (C) IN THE CASE OF A LIMITED LIABILITY
COMPANY, ITS ARTICLES OF ORGANIZATION, CERTIFICATE OF FORMATION OR SIMILAR
ORGANIZATIONAL DOCUMENTS AND ITS OPERATING AGREEMENT, LIMITED LIABILITY COMPANY
AGREEMENT, MEMBERSHIP AGREEMENT OR OTHER SIMILAR AGREEMENT; (D) IN THE CASE OF A
TRUST, ITS CERTIFICATE OF TRUST, CERTIFICATE OF FORMATION OR SIMILAR
ORGANIZATIONAL DOCUMENT AND ITS TRUST AGREEMENT OR OTHER SIMILAR AGREEMENT; AND
(E) IN THE CASE OF ANY OTHER ENTITY, THE ORGANIZATIONAL AND GOVERNING DOCUMENTS
OF SUCH ENTITY.

33


--------------------------------------------------------------------------------




If the foregoing correctly sets forth the understanding between the Company and
ML&Co, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and ML&Co.

Very truly yours,

 

 

 

GRAMERCY CAPITAL CORP.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GKK CAPITAL LP

 

 

 

 

By:

Gramercy Capital Corp., its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GKK MANAGER LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ACCEPTED as of the date

 

First-above written:

 

 

 

 

MERRILL LYNCH & CO.

 

By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

34


--------------------------------------------------------------------------------


SCHEDULE 1

FORM OF PLACEMENT NOTICE

From:

[                                         ]

 

Cc:

[                                         ]

 

To:

[                                         ]

 

Subject:

ATM Equity Offering—Placement Notice

 

 

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the ATM Equity
OfferingSM Sales Agreement between Gramercy Capital Corp.. (the “Company”), and
Merrill Lynch & Co. (“ML&Co”) dated [May  ], 2006 (the “Agreement”), I hereby
request on behalf of the Company that ML&Co sell up to               shares of
the Company’s common stock, par value $0.001 per share, at a minimum market
price of $           per share.

[ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS THE TIME PERIOD IN WHICH
SALES ARE REQUESTED TO BE MADE, SPECIFIC DATES THE SHARES MAY NOT BE SOLD ON,
THE MANNER IN WHICH SALES ARE TO BE MADE BY ML&CO, AND/OR THE CAPACITY IN WHICH
ML&CO MAY ACT IN SELLING SHARES (AS PRINCIPAL, AGENT, OR BOTH)]


--------------------------------------------------------------------------------




 

SCHEDULE 2

Compensation

ML&Co shall be paid compensation equal to two and one-half percent (2.5%) of the
gross proceeds from the sale of the Shares pursuant to the terms of this
Agreement.


--------------------------------------------------------------------------------




 

SCHEDULE 3

MERRILL LYNCH & CO.

Brian Lehman

Charles Plohn

Terrence O’Brien

Kevin Tyler

GRAMERCY CAPITAL CORP.

Robert Foley

Gregory Hughes

Marc Holliday

 


--------------------------------------------------------------------------------


EXHIBIT A
SUBSIDIARIES OF THE COMPANY

Name

 

Jurisdiction of Organization

 

Type Of Entity

GKK Trading Corp.

 

Delaware

 

Corporation

Gramercy 110 LLC

 

Delaware

 

Limited Liability Company

Gramercy Warehouse Funding I LLC

 

Delaware

 

Limited Liability Company

Gramercy Warehouse Funding II LLC

 

Delaware

 

Limited Liability Company

Gramercy Capital Trust I

 

Delaware

 

Statutory Trust

Gramercy Capital Trust II

 

Delaware

 

Statutory Trust

Gramercy Capital Trust III

 

Delaware

 

Statutory Trust

Gramercy Real Estate CDO 2005-1 Ltd

 

Cayman Islands

 

Exempted Limited Liability Company

Gramercy Real Estate CDO 2005-1 LLC

 

Delaware

 

Limited Liability Company

GKK Madison Investment LLC

 

Delaware

 

Limited Liability Company

Gramercy Investment QRS Corp.

 

Delaware

 

Corporation

Gramercy Investment Trading Corp.

 

Delaware

 

Corporation

Gramercy Investment Trust

 

Maryland

 

Trust

GKK Trading Warehouse I LLC

 

Delaware

 

Limited Liability Company

GKK Trading Warehouse II LLC

 

Delaware

 

Limited Liability Company

Gramercy Rockaway 80 PE LLC

 

Delaware

 

Limited Liability Company

GKK Liquidity LLC

 

Delaware

 

Limited Liability Company

GKK 55 Corporate LLC

 

Delaware

 

Limited Liability Company

GKK 84 William Street LLC

 

Delaware

 

Limited Liability Company

GKK Pasadena Investment LLC

 

Delaware

 

Limited Liability Company

GKK Pasadena Owner LLC

 

Delaware

 

Limited Liability Company

GKK Pasadena Tenant LLC

 

Delaware

 

Limited Liability Company

Gramercy 200 Franklin LLC

 

Delaware

 

Limited Liability Company

 

2


--------------------------------------------------------------------------------




 

 

 

 

 

 

SIGNIFICANT SUBSIDIARIES

 

 

 

 

GKK Capital LP

 

Delaware

 

Limited Partnership (general partner is Gramercy Capital Corp.)

GKK Trading Corp.

 

Delaware

 

Corporation

 

3


--------------------------------------------------------------------------------




 

EXHIBIT B
JOINT VENTURES OF THE COMPANY

Name

 

Jurisdiction of
Organization

 

Type Of Entity

 

Percentage
Ownership

1 Madison Office Fee LLC

 

Delaware

 

Limited Liability Company

 

45%

200 Franklin Trust

 

Delaware

 

Statutory Trust

 

70.3%

GKK Pasadena Fee Holdings LLC

 

Delaware

 

Limited Liability Company

 

50%

GKK Pasadena Tenant Holdings LLC

 

Delaware

 

Limited Liability Company

 

63.57%

 

 

4


--------------------------------------------------------------------------------


Exhibit 7(n)

MATTERS TO BE COVERED BY INITIAL OPINION OF

FORM OF OPINION OF CLIFFORD CHANCE US LLP

1.             The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Maryland. The
Company has the corporate power and authority to conduct its business and own
its properties as described in the Prospectus and to enter into and perform its
obligations under this Agreement. The Operating Partnership has been duly
organized and is validly existing as a limited partnership in good standing
under the laws of the State of Delaware. The Operating Partnership has the
partnership power and authority to own its properties as described in the
Prospectus and to enter into and perform its obligations under this Agreement.
The Manager has been duly formed and is validly existing in good standing under
the laws of the State of Delaware, and the Manager has the power and authority
to own its properties and to conduct its business as described in the Prospectus
and to enter into and perform its obligations under this Agreement.

2.             As of [           ], the authorized, issued and outstanding stock
of the Company is as set forth in the most recent Form 10-K or Form 10-Q and
such shares of the Company’s issued and outstanding stock (the “Outstanding
Shares”) have been duly authorized and validly issued and are fully paid and
nonassessable and none of the Outstanding Shares was issued in violation of
preemptive rights arising under the laws of the State of Maryland or the
Organizational Documents of the Company. All of the issued and outstanding OP
Units have been issued in accordance with the requirements of the Partnership
Agreement; none of the OP Units has been issued or is owned or held in violation
of any preemptive right arising by operation of law or under this Agreement; to
such counsel’s knowledge, the outstanding OP Units have been offered, sold and
issued by the Operating Partnership in compliance with all federal and state
securities laws.

3.             The execution, delivery and performance by the Company of this
Agreement, including the Company’s issuance of the Shares and sale of such
Shares to the Underwriter, has been duly authorized by all necessary corporate
action on the part of the Company. The execution, delivery and performance by
the Operating Partnership of this Agreement has been duly authorized by all
necessary partnership action on the part of the Operating Partnership. The
execution, delivery and performance by the Manager of this Agreement has been
duly authorized by all necessary limited liability company action on the part of
the Manager. This Agreement has been duly executed and delivered by each of the
Company, the Operating Partnership and the Manager.

4.             The Shares have been duly authorized and, when issued and
delivered by the Company pursuant to this Agreement, the Shares will be validly
issued, fully paid and nonassessable.

5.             The issuance of the Shares is not subject to preemptive rights
arising under the General Corporation Law of the State of Maryland or the
Organizational Documents of the Company.


--------------------------------------------------------------------------------




6.             The execution, delivery and performance of this Agreement by the
Company, the Operating Partnership and the Manager and the consummation of the
transactions contemplated herein will not (i) result in any violation of the
provisions of the Organizational Documents of the Company, the Operating
Partnership or the Manager, (ii) constitute a violation of or a breach or
default under the terms of any Company Documents or (iii) violate or conflict
with, or result in any contravention of, any law, administrative regulation or
administrative or court decree applicable to the Company, the Operating
Partnership or the Manager or any of their subsidiaries except in the case of
(ii) and (iii), such violations as would not have a Material Adverse Effect.

7.             The form of certificate representing the Common Stock complies
(i) with the applicable statutory requirements of the laws of the State of
Maryland, (ii) the requirements of the Organizational Documents of the Company
and (iii) the requirements of the NYSE.

8.             We have reviewed the information (i) in the Prospectus under the
captions “Risk Factors — Risks Related to Our Organization and Structure,” “Risk
Factors — Risks Related to Our Taxation As a REIT,” “Description of Common
Stock,” “Description of Preferred Stock,” “Description of Depositary Shares,”
“Description of Warrants,” “Description of “Certain Provisions of Maryland Law
and of Our Charter and Bylaws,” “The Operating Partnership Agreement” and
“Material U.S. Federal Income Tax Considerations,” and (ii) in Part II of the
Registration Statement in Item 15 and, in each case, to the extent that such
information constitutes matters of law, summaries of legal matters or documents,
summaries of certain provisions of the Organizational Documents of the Company,
the Operating Partnership or the Manager or legal conclusions, such information
is correct in all material respects. The authorized stock of the Company
conforms in all material respects to the description thereof in the Prospectus
under the captions “Description of Common Stock” and “Description of Preferred
Stock.”

9.             Each of the Company, the Operating Partnership and their
subsidiaries are duly qualified as a foreign corporation, limited partnership or
limited liability company, as the case may be, to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except for such jurisdictions where the failure to so qualify or to be
in good standing would not, individually or in the aggregate, result in a
Material Adverse Change.

10.           To the knowledge of such counsel, none of the Company, the
Operating Partnership, the Manager nor any subsidiary is in default under any of
its Organizational Documents.

11.           Other than SL Green as described in the Prospectus, to the
knowledge of such counsel, no shareholder of the Company or unitholder of the
Operating Partnership or any other person has any preemptive right, right of
first refusal or other similar right to subscribe for or purchase securities of
the Company, the Operating Partnership or any subsidiary.

12.           To the knowledge of such counsel, there are no legal or
governmental proceedings pending or threatened to which the Company, the
Operating Partnership, the Manager or any of their subsidiaries is a party or to
which any property of the Company or any of its subsidiaries is subject that are
required to be disclosed in the Prospectus that are not so disclosed.

2


--------------------------------------------------------------------------------




13.           No consent, approval, authorization or other order of, or
registration or filing with, any United States federal, Maryland, Delaware or
New York state court or other governmental or regulatory authority or agency, is
required for the Company’s, the Operating Partnership’s or the Manager’s
execution, delivery and performance of this Agreement and consummation of the
transactions contemplated thereby and by the Prospectus, except such as have
already been obtained under the Securities Act and applicable state securities
or blue sky laws and from the NASD.

14.           Commencing with its taxable year ended December 31, 2004, the
Company has been organized and operated in conformity with the requirements for
qualification and taxation as a REIT under the Code, and the Company’s current
and proposed method of operation, as described in the Prospectus and as set
forth in a certificate of representations from the Company, will enable it to
continue to meet the requirements for qualification and taxation as a REIT under
the Code.

15.           The Registration Statement has been declared effective by the
Commission under the Securities Act. To the knowledge of such counsel, no stop
order suspending the effectiveness of the Registration Statement has been issued
under the 1933 Act and no proceedings for such purpose have been instituted or
are pending or are contemplated or threatened by the Commission. Any required
filing of the Prospectus and any supplement thereto pursuant to
Rule 424(b) under the 1933 Act has been made in the manner and within the time
period required by such Rule 424(b).

In addition, such opinion shall also contain a statement that such counsel has
participated in conferences with officers and other representatives of the
Company, representatives of the independent accountants at which the contents of
the Registration Statement and the Prospectus and related matters were
discussed, and although it does not pass upon, or assume any responsibility for,
the accuracy, completeness or fairness of the statements contained in the
Registration Statement or the Prospectus and have made no independent check or
verification thereof (except to the extent referred to in paragraph eight of its
opinion to the ML&Co dated the date hereof), on the basis of the foregoing,
(i) the Registration Statement (including the Incorporated Documents), at each
deemed effective date with respect to ML&Co pursuant to Rule 430B(f)(2), and the
Prospectus, as of its date and as of the date hereof, complied and complies as
to form in all material respects with the requirements of the 1933 Act and the
1933 Act Regulations (except that in each case such counsel may state that it
does not express any view as to the financial statements, schedules and other
financial or statistical information derived from such financial statements and
schedules included or incorporated by reference therein) and (ii) no facts have
come to such counsel’s attention that have caused it to believe that the
Registration Statement, at each deemed effective date with respect to ML&Co
pursuant to Rule 430B(f)(2), contained an untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or that the Prospectus, as of its
date and as of the date hereof, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading (except that in each case such counsel may state that it
does not express any view as to the financial statements, schedules and other
financial or statistical information derived from such financial statements or
schedules included or incorporated by reference therein).

3


--------------------------------------------------------------------------------




FORM OF OPINION OF WILKIE FARR & GALLAGHER

1.             The Company is not, and after giving effect to the offering and
sale of the Shares and the application of the proceeds thereof as described
under the caption “Use of Proceeds” in the Prospectus will not be, an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

2.             We have reviewed the information in the Prospectus under the
caption “Risk Factors — Risks Related to Our Business — We have a limited
operating history and may not operate successfully,” “Risk Factors — Risks
Related to Our Business — Maintenance of our Investment Company Act exemption
imposes limits on our operations” and “Risk Factors — Risks Related to Our
Business — Rapid changes in the values of our MBS and other real estate related
investments may make it more difficult for us to maintain our qualification as a
REIT or exemption from the Investment Company Act” and, in each case, to the
extent that such information constitutes matters of law, summaries of legal
matters or documents, summaries of certain provisions of the Organizational
Documents of the Company, the Operating Partnership or the Manager or legal
conclusions, such information is correct in all material respects.

 

4


--------------------------------------------------------------------------------


Exhibit 7(n)(2)

Matters to be covered by subsequent Company Counsel Opinions

(i)            The Registration Statement has become effective under the
Securities Act and, to the knowledge of such counsel, no stop order suspending
the effectiveness of the Registration Statement has been issued and no
proceeding for that purpose is pending or threatened by the Commission.

(ii)           The Registration Statement, at each deemed effective date with
respect to ML&Co and/or the Shares pursuant to Rule 430B(f)(2) and the
Prospectus, as of the date of the Prospectus Supplement (in each case, other
than (i) the financial statements, including the notes and schedules thereto,
(ii) any other financial data and (iii) statistical data that is found in or
derived from the internal accounting records of the Company, the Operating
Partnership or their respective subsidiaries, in each case as set forth or
incorporated by reference therein, as to which no opinion need be rendered),
complied as to form in all material respects with the requirements of the
Securities Act and the Exchange Act.

 (c)          Commencing with its taxable year ended December 31, 2004, the
Company has been organized and operated in conformity with the requirements for
qualification and taxation as a REIT under the Code, and the Company’s current
and proposed method of operation, as described in the Prospectus and as set
forth in a certificate of representations from the Company, will enable it to
continue to meet the requirements for qualification and taxation as a REIT under
the Code.

In addition, such opinion shall also contain a statement that such counsel has
participated in conferences with officers and other representatives of the
Company, representatives of the independent accountants at which the contents of
the Registration Statement* and the Prospectus and related matters were
discussed, and although it does not pass upon, or assume any responsibility for,
the accuracy, completeness or fairness of the statements contained in the
Registration Statement or the Prospectus and have made no independent check or
verification thereof (except to the extent referred to in paragraph eight of its
opinion to the ML&Co dated the date hereof), on the basis of the foregoing,
(i) the Registration Statement (including the Incorporated Documents), at each
deemed effective date with respect to ML&Co pursuant to Rule 430B(f)(2), and the
Prospectus, as of its date, as of each Applicable Time and as of the date
hereof, complied and complies as to form in all material respects with the
requirements of the 1933 Act and the 1933 Act Regulations (except that in each
case such counsel may state that it does not express any view as to the
financial statements, schedules and other financial or statistical information
derived from such financial statements and schedules included or incorporated by
reference therein) and (ii) no facts have come to such counsel’s attention that
have caused it to believe that the Registration Statement, at each deemed
effective date with respect to ML&Co pursuant to Rule 430B(f)(2), contained an
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading or that the Prospectus, as of its date, as of each Applicable

 

 

1


--------------------------------------------------------------------------------




Time and as of the date hereof, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading (except that in each case such counsel may state that it
does not express any view as to the financial statements, schedules and other
financial or statistical information derived from such financial statements or
schedules included or incorporated by reference therein).

*  Note: “Registration Statement” and “Prospectus” will be defined to include
documents incorporated by reference therein (“Incorporated Documents”).

 

2


--------------------------------------------------------------------------------


Exhibit 8(m) 

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected _______________________, of
GRAMERCY CAPITAL CORP. (“Company”), a Maryland corporation, does hereby certify
in such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated May [   ], 2006 (the “Sales Agreement”) between the
Company and Merrill Lynch & Co., that to the best of the knowledge of the
undersigned.

(i)            The representations and warranties of the Company, the Operating
Partnership, and the Manager in Section 6 of the Sales Agreement (A) to the
extent such representations and warranties are subject to qualifications and
exceptions contained therein relating to materiality or Material Adverse Effect,
are true and correct on and as of the date hereof, except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date, with the same force and effect as if
expressly made on and as of the date hereof and (B) to the extent such
representations and warranties are not subject to any qualifications or
exceptions, are true and correct in all material respects as of the date hereof
as if made on and as of the date hereof except for those representations and
warranties that speak solely as of a specific date and which were true and
correct as of such date, with the same force and effect as if expressly made on
and as of the date hereof; and

(ii)           The Company, the Operating Partnership, and the Manager has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied pursuant to the Sales Agreement at or prior to the date
hereof.

 

 

 

 

GRAMERCY CAPITAL CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GKK CAPITAL LP

 

 

 

 

 

 

 

By:

 

Gramercy Capital Corp., its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

GKK MANAGER LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------